Exhibit 10.2

 

Execution Version

 

This FIRST AMENDMENT, dated as of July 12, 2019 (this “Amendment Agreement”), to
that certain Revolving Credit Agreement, dated as of August 31, 2018 (as amended
from time to time prior to the date hereof, the “Existing Credit Agreement”), by
and among AbbVie Inc., as Borrower (the “Borrower”), the lenders party thereto
(the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”), is made by and among the Borrower, the Lenders and the
Administrative Agent.  Unless otherwise defined herein, terms defined in the
Amended Credit Agreement (as defined below) and used herein shall have the
meanings given to them in the Amended Credit Agreement.

 

WHEREAS the Borrower has engaged Morgan Stanley Senior Funding, Inc. and MUFG
Bank, Ltd., as joint lead arrangers and joint bookrunners in connection with
this Amendment Agreement (collectively, in such capacities, the “Lead
Arrangers”);

 

WHEREAS, the Borrower has requested certain amendments to the Existing Credit
Agreement;

 

WHEREAS, in order to effect the requested amendments, the Borrower and the
Lenders desire to amend, as of the Amendment Effective Date (as defined below),
the Existing Credit Agreement, subject to the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.  Amendment of the Existing Credit Agreement.  Each of the parties
hereto agrees that, subject to the satisfaction of the conditions set forth in
Section 4 below, (x) the Existing Credit Agreement, (y) “Exhibit B” (“Form of
Assignment and Acceptance”) to the Existing Credit Agreement (the “Existing
Assignment and Acceptance”) and (z) the Schedules to the Existing Credit
Agreement (the “Existing Schedules”) shall each be amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example:  double-underlined text), with regard to
the Existing Credit Agreement,  as set forth in the pages of the Existing Credit
Agreement attached as Exhibit A hereto, with regard to the Existing Assignment
and Acceptance, as set forth in the pages of the Existing Assignment and
Acceptance attached as Exhibit B hereto and, with regard to the Existing
Schedules, as set forth in the pages of the Existing Schedules attached as
Exhibit C hereto.

 

Section 2.  Representations and Warranties.  To induce the Administrative Agent
and the Lenders to enter into this Amendment Agreement, the Borrower hereby
represents and warrants to the Administrative Agent and the Lenders that:

 

(a)                       The execution, delivery and performance by the
Borrower of this Amendment Agreement (i) are within the Borrower’s
organizational powers, (ii) have been duly authorized or ratified by all
necessary organizational action of the Borrower, and (iii) do not contravene
(A) the Borrower’s charter or by-laws or (B) any law, regulation or contractual
restriction binding on or affecting the Borrower, except, in the case of clause
(iii)(B), as would not be reasonably expected to have a Material Adverse Effect.

 

(b)                       No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by the Borrower of this
Amendment Agreement and the consummation of the transactions contemplated
hereby.

 

--------------------------------------------------------------------------------



 

(c)                        This Amendment Agreement has been duly executed and
delivered by the Borrower. This Amendment Agreement constitutes and the Amended
Credit Agreement will constitute, in each case, legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their terms, except as affected by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and general principles of equity (whether considered in a proceeding in equity
or at law) and an implied covenant of good faith and fair dealing.

 

(d)                       As of the Amendment Effective Date, no event has
occurred and is continuing, or shall occur as a result of the occurrence of the
Amendment Effective Date, that constitutes a Default.

 

(e)                        Each of the representations and warranties of the
Borrower set forth in Section 4.01 of the Existing Credit Agreement are true and
correct in all material respects (except to the extent such representations and
warranties are qualified with “materiality” or “Material Adverse Effect” or
similar terms, in which case such representations and warranties are true and
correct in all respects) on and as of the Amendment Effective Date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty is true and correct
in all material respects (except to the extent such representations and
warranties are qualified with “materiality” or “Material Adverse Effect” or
similar terms, in which case such representations and warranties are true and
correct in all respects) on and as of such earlier date.

 

Section 3.  Effectiveness of this Amendment Agreement and the Amended Credit
Agreement.  This Amendment Agreement shall become effective as of the first date
(such date, the “Amendment Effective Date”) that the Administrative Agent (or
its counsel) shall have received either (i) a counterpart of this Amendment
Agreement signed on behalf of the Borrower, the Administrative Agent and the
Lenders constituting the Required Lenders or (ii) customary written evidence
reasonably satisfactory to the Administrative Agent (which may include telecopy
or electronic transmission of a signed signature page of this Amendment
Agreement) that each such party has signed a counterpart of this Amendment
Agreement.

 

Section 4.  Effect of Amendment.

 

(a)                       Except as expressly set forth herein or in the Amended
Credit Agreement, this Amendment Agreement shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders or the Administrative Agent under the Existing Credit
Agreement or any other Loan Document and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other provision of
the Existing Credit Agreement or of any other Loan Document, all of which,
subject to the terms of the Amended Credit Agreement, are ratified and affirmed
in all respects and shall continue in full force and effect.  Nothing herein
shall be deemed to entitle the Borrower to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement, Amended
Credit Agreement or any other Loan Document in similar or different
circumstances.

 

(b)                       On and after the Amendment Effective Date, each
reference to the “Credit Agreement” in any other Loan Document shall be deemed a
reference to the Amended Credit Agreement.  This Amendment Agreement shall
constitute a “Loan Document” for all purposes of the Amended Credit Agreement
and the other Loan Documents.

 

Section 5.  Governing Law.  THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

2

--------------------------------------------------------------------------------



 

Section 6.  Costs and Expenses.  The Borrower agrees to reimburse the
Administrative Agent and the Lead Arrangers for its reasonable out-of-pocket
expenses in connection with this Amendment Agreement, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent and the
Lead Arrangers.

 

Section 7.  Counterparts.  This Amendment Agreement may be executed in any
number of counterparts (and by different parties hereto in separate
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Amendment Agreement by telecopy or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

Section 8.  Headings.  Section headings in this Amendment Agreement are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of this Amendment Agreement.

 

Section 9. Jurisdiction; Waiver of Jury Trial.  The provisions of Section 8.11
(Jurisdiction, Etc.) and Section 8.14 (Waiver of Jury Trial) of the Existing
Credit Agreement are hereby incorporated into this Amendment Agreement mutatis
mutandis (with such conforming changes as the context may require).

 

[Remainder of page intentionally blank; signature pages follow]

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment Agreement as
of the date first written above.

 

 

ABBVIE INC., as Borrower

 

 

 

 

 

By:

/s/ Tabetha Skarbek

 

 

Name:

Tabetha Skarbek

 

 

Title:

Vice President and Treasurer

 

[Signature Page — First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, NA.,
as Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ Erik Barragan

 

 

Name:

Erik Barragan

 

 

Title:

Vice President

 

[Signature Page — First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

MORGAN STANLEY BANK, N.A.,
as a Lender

 

 

 

 

 

By:

/s/ Gilroy D’Souza

 

 

Name:

Gilroy D’Souza

 

 

Title:

Authorized Signatory

 

[Signature Page — First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

MUFG BANK, LTD.,
as a Lender

 

 

 

 

 

By:

/s/ Jack Lonker

 

 

Name:

Jack Lonker

 

 

Title:

Director

 

[Signature Page — First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BARCLAYS BANK PLC,
as a Lender

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

 

Name:

Ronnie Glenn

 

 

Title:

Director

 

[Signature Page — First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BNP PARIBAS,
as a Lender

 

 

 

 

 

By:

/s/ Ade Adedeji

 

 

Name:

Ade Adedeji

 

 

Title:

Director

 

 

 

By:

/s/ Karim Remtoula

 

 

Name:

Karim Remtoula

 

 

Title:

Vice President

 

[Signature Page — First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A.,
as a Lender

 

 

 

 

 

By:

/s/ Darren Merten

 

 

Name:

Darren Merten

 

 

Title:

Vice President

 

[Signature Page — First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A.,
as a Lender

 

 

 

 

 

By:

/s/ Richard Rivera

 

 

Name:

Richard Rivera

 

 

Title:

Vice President

 

[Signature Page — First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Credit Suisse AG, Cayman Islands Branch,
as a Lender

 

 

 

 

 

By:

/s/ John Toronto

 

 

Name:

John Toronto

 

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Emerson Almeida

 

 

Name:

Emerson Almeida

 

 

Title:

Authorized Signatory

 

[Signature Page — First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender

 

 

 

 

 

By:

/s/ Ming K. Chu

 

 

Name:

Ming K. Chu

 

 

Title:

Director

 

 

 

By:

/s/ Virginia Cosenza

 

 

Name:

Virginia Cosenza

 

 

Title:

Vice President

 

[Signature Page — First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

DNB Capital LLC,
as a Lender

 

 

 

 

 

By:

/s/ Devan Patel

 

 

Name:

Devan Patel

 

 

Title:

Vice President

 

 

 

By:

/s/ Kristie Li

 

 

Name:

Kristie Li

 

 

Title:

Senior Vice President

 

[Signature Page — First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

HSBC BANK USA, N.A.,
as a Lender

 

 

 

 

 

By:

/s/ James Smith

 

 

Name:

James Smith

 

 

Title:

Vice President

 

[Signature Page — First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

LLOYDS BANK CORPORATE MARKETS PLC,
as a Lender

 

 

 

 

 

By:

/s/ Martin Hurban

 

 

Name:

Martin Hurban

 

 

Title:

Senior Vice President

 

 

 

By:

/s/ Tina Wong

 

 

Name:

Tina Wong

 

 

Title:

Assistant Manager,

 

 

 

Transaction Execution

 

[Signature Page — First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Mizuho Bank, Ltd.,

as a Lender

 

 

 

 

 

By:

/s/ Donna DeMagistris

 

 

Name:

Donna DeMagistris

 

 

Title:

Authorized Signatory

 

[Signature Page — First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

THE NORTHERN TRUST COMPANY,
as a Lender

 

 

 

 

 

By:

/s/ Peter J. Hallan

 

 

Name:

Peter J. Hallan

 

 

Title:

Vice President

 

[Signature Page — First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Royal Bank of Canada,
as a Lender

 

 

 

 

 

By:

/s/ Mustafa Topiwalla

 

 

Name:

Mustafa Topiwalla

 

 

Title:

Authorized Signatory

 

[Signature Page — First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Santander Bank, N.A.,
as a Lender

 

 

 

 

 

By:

/s/ Pablo Urgoiti

 

 

Name:

Pablo Urgoiti

 

 

Title:

Managing Director

 

 

 

By:

/s/ Andrew Weinberg

 

 

Name:

Andrew Weinberg

 

 

Title:

Managing Director

 

[Signature Page — First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Societe Generale,

as a Lender

 

 

 

 

 

By:

/s/ Jonathan Logan

 

 

Name:

Jonathan Logan

 

 

Title:

Director

 

[Signature Page — First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

U.S. Bank National Association,
as a Lender

 

 

 

 

 

By:

/s/ David C. Mruk

 

 

Name:

David C. Mruk

 

 

Title:

SVP

 

[Signature Page — First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender

 

 

 

 

 

By:

/s/ Jordan Harris

 

 

Name:

Jordan Harris

 

 

Title:

Director

 

[Signature Page — First Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Amended Credit Agreement

 

[See attached]

 

--------------------------------------------------------------------------------



 

EXECUTION VERSION

 

EXHIBIT A

 

(UNOFFICIAL CONFORMED COPY TO FIRST AMENDMENT)

 

$3,000,000,000

 

REVOLVING CREDIT AGREEMENT

 

Dated as of August 31, 2018

 

As Amended by Amendment No. 1 dated as of July 12, 2019

 

among

 

ABBVIE INC.,
as Borrower,

 

VARIOUS FINANCIAL INSTITUTIONS,
as Lenders,

 

and

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

 

BANK OF AMERICA, N.A.

and

MORGAN STANLEY SENIOR FUNDING, INC.

as Syndication Agents

 

 

JPMORGAN CHASE BANK, N.A.,

BOFA SECURITIES, INC.

and

MORGAN STANLEY SENIOR FUNDING, INC.

as Joint Lead Arrangers and Bookrunners

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

 

SECTION 1.01

 

Certain Defined Terms

1

 

 

 

 

SECTION 1.02

 

Computation of Time Periods

23

 

 

 

 

SECTION 1.03

 

Accounting Terms

24

 

 

 

 

SECTION 1.04

 

Terms Generally

24

 

 

 

 

SECTION 1.05

 

Currency Translations

25

 

 

 

 

SECTION 1.06

 

Divisions

25

 

 

 

 

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

26

 

 

 

 

SECTION 2.01

 

The Advances

26

 

 

 

 

SECTION 2.02

 

Making the Advances

26

 

 

 

 

SECTION 2.03

 

[Reserved]

27

 

 

 

 

SECTION 2.04

 

Fees

28

 

 

 

 

SECTION 2.05

 

Termination, Reduction or Increase of the Commitments; Extension of the
Commitment Termination Date

28

 

 

 

 

SECTION 2.06

 

Repayment of Advances

31

 

 

 

 

SECTION 2.07

 

Interest on Advances

31

 

 

 

 

SECTION 2.08

 

Interest Rate Determination

32

 

 

 

 

SECTION 2.09

 

Optional Conversion of Advances

33

 

 

 

 

SECTION 2.10

 

Optional and Mandatory Prepayments of Advances

34

 

 

 

 

SECTION 2.11

 

Increased Costs

34

 

 

 

 

SECTION 2.12

 

Illegality

35

 

 

 

 

SECTION 2.13

 

Payments and Computations

36

 

 

 

 

SECTION 2.14

 

Taxes

37

 

 

 

 

SECTION 2.15

 

Sharing of Payments, Etc.

41

 

i

--------------------------------------------------------------------------------



 

SECTION 2.16

 

Use of Proceeds

42

 

 

 

 

SECTION 2.17

 

Evidence of Debt

42

 

 

 

 

SECTION 2.18

 

Defaulting Lenders

42

 

 

 

 

SECTION 2.19

 

Mitigation

44

 

 

 

 

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

44

 

 

 

 

SECTION 3.01

 

Conditions Precedent to Effective Date

44

 

 

 

 

SECTION 3.02

 

[Reserved]

46

 

 

 

 

SECTION 3.03

 

Conditions to Advances on and after the Effective Date

46

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

46

 

 

 

 

SECTION 4.01

 

Representations and Warranties

46

 

 

 

 

ARTICLE V COVENANTS

50

 

 

 

 

SECTION 5.01

 

Affirmative Covenants

50

 

 

 

 

SECTION 5.02

 

Negative Covenants

56

 

 

 

 

SECTION 5.03

 

Financial Covenant

58

 

 

 

 

ARTICLE VI EVENTS OF DEFAULT

59

 

 

 

 

SECTION 6.01

 

Events of Default

59

 

 

 

 

ARTICLE VII THE AGENTS

61

 

 

 

 

SECTION 7.01

 

Authorization and Action

61

 

 

 

 

SECTION 7.02

 

Administrative Agent Individually

62

 

 

 

 

SECTION 7.03

 

Duties of Administrative Agent; Exculpatory Provisions

62

 

 

 

 

SECTION 7.04

 

Reliance by Administrative Agent

63

 

 

 

 

SECTION 7.05

 

Delegation of Duties

63

 

 

 

 

SECTION 7.06

 

Resignation of Administrative Agent

64

 

 

 

 

SECTION 7.07

 

Non-Reliance on Administrative Agent and Other Lenders

65

 

 

 

 

SECTION 7.08

 

Indemnification

65

 

--------------------------------------------------------------------------------



 

SECTION 7.09

 

Other Agents

65

 

 

 

 

SECTION 7.10

 

ERISA

65

 

 

 

 

ARTICLE VIII MISCELLANEOUS

67

 

 

 

 

SECTION 8.01

 

Amendments, Etc.

67

 

 

 

 

SECTION 8.02

 

Notices, Etc.

68

 

 

 

 

SECTION 8.03

 

No Waiver; Remedies

70

 

 

 

 

SECTION 8.04

 

Costs and Expenses

70

 

 

 

 

SECTION 8.05

 

Right of Setoff

72

 

 

 

 

SECTION 8.06

 

Binding Effect

72

 

 

 

 

SECTION 8.07

 

Assignments and Participations

72

 

 

 

 

SECTION 8.08

 

Confidentiality

77

 

 

 

 

SECTION 8.09

 

Governing Law

77

 

 

 

 

SECTION 8.10

 

Execution in Counterparts

77

 

 

 

 

SECTION 8.11

 

Jurisdiction, Etc.

78

 

 

 

 

SECTION 8.12

 

Patriot Act Notice

78

 

 

 

 

SECTION 8.13

 

No Advisory or Fiduciary Responsibility

78

 

 

 

 

SECTION 8.14

 

Waiver of Jury Trial

79

 

 

 

 

SECTION 8.15

 

Conversion of Currencies

79

 

 

 

 

SECTION 8.16

 

Acknowledgment and Consent to Bail In of EEA Financial Institutions

79

 

 

 

 

SECTION 8.17

 

Nonreliance

80

 

 

 

 

SECTION 8.18

 

Release of Guaranties

80

 

--------------------------------------------------------------------------------



 

SCHEDULES

 

Schedule I

-

Commitments

Schedule II

-

Administrative Agent’s Office; Certain Addresses for Notices

Schedule 4.01(f)

-

Legal Proceedings

Schedule 5.01(h)

-

Affiliate Transactions

 

EXHIBITS

 

Exhibit A

-

Form of Notice of Borrowing

Exhibit B

-

Form of Assignment and Acceptance

 

--------------------------------------------------------------------------------



 

REVOLVING CREDIT AGREEMENT

 

This Revolving Credit Agreement (this “Agreement”) dated as of August 31, 2018
is among AbbVie Inc., a corporation organized and existing under the laws of the
State of Delaware (the “Borrower”), the Lenders (as defined below) that are
parties hereto, and JPMorgan Chase Bank, N.A., as administrative agent (together
with any successor thereto appointed pursuant to Article VII, and including any
applicable designated Affiliate, the “Administrative Agent”) for the Lenders.

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01                                      Certain Defined Terms.

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition by the
Borrower or any of its Subsidiaries of all or substantially all of the assets of
a Person, or of any business or division of a Person, (b) the acquisition by the
Borrower or any of its Subsidiaries of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary of the Borrower or (c) a merger or consolidation or any other
combination by the Borrower or any of its Subsidiaries with another Person
(other than a Person that is a Subsidiary) provided that the Borrower (or a
Person that succeeds to the Borrower pursuant to Section 5.02(b) in connection
with such transaction or series of related transactions) or a Subsidiary of the
Borrower (or a Person that becomes a Subsidiary of the Borrower as a result of
such transaction) is the surviving entity; provided that any Person that is a
Subsidiary at the time of execution of the definitive agreement related to any
such transaction or series of related transactions (or, in the case of a tender
offer or similar transaction, at the time of filing of the definitive offer
document) shall constitute a Subsidiary for purposes of this definition even if
in connection with such transaction or series of related transactions, such
Person becomes a direct or indirect holding company of the Borrower.

 

“Acquisition Debt” means any Borrowed Debt of the Borrower or any of its
Subsidiaries that has been issued or incurred for the purpose of financing, in
whole or in part, a Material Acquisition and any related transactions or series
of related transactions (including for the purpose of refinancing or replacing
all or a portion of any pre-existing Borrowed Debt of the Borrower, any of its
Subsidiaries or the Person(s) or assets to be acquired).

 

“Additional Lender” means an Eligible Assignee not previously a Lender that
becomes a Lender hereunder pursuant to Section 2.05(d).

 

1

--------------------------------------------------------------------------------



 

“Administrative Agent” has the meaning set forth in the preamble hereto.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule II, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in the form
supplied by the Administrative Agent.

 

“Advance” means an advance by a Lender pursuant to its Commitment to the
Borrower as part of a Borrowing.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person.  For purposes of this definition, the term “control” (including the
terms “controlling”, “controlled by” and “under common control with”) of a
Person means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of Voting Stock, by contract or otherwise.

 

“Agent Parties” has the meaning set forth in Section 8.02(d).

 

“Agents” means, collectively, the Administrative Agent, the Arranger, the other
Lead Arrangers and each Syndication Agent.

 

“Agreement” has the meaning set forth in the introduction hereto.

 

“Agreement Currency” has the meaning set forth in Section 8.15.

 

“Agreement Value” means, with respect to any Hedge Agreement at any date of
determination, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedge Agreements, (a) for any date on or
after the date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such hedge Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements.

 

“Allergan” means Allergan plc, an Irish public limited company with registered
number 527629 having its registered office at Clonshaugh Business & Technology
Park, Coolock, Dublin 17 E400, Ireland.

 

“Allergan Acquisition” means the acquisition by the Borrower, directly or
indirectly, pursuant to a Scheme or a Takeover Offer, as applicable, of all of
the outstanding shares of Allergan which are subject to the Scheme or Takeover
Offer and the Squeeze Out Procedures (as the case may be) for cash consideration
and newly issued shares of the Borrower.

 

2

--------------------------------------------------------------------------------



 

“Allergan Group” means Allergan and its Subsidiaries.

 

“Alternative Currency” means Sterling, Euro and any other currency (a) for which
Eurocurrency Rates can be determined by reference to the applicable Reuters
screen as provided in the definition of “Eurocurrency Rate” and (b) that has
been designated by the Administrative Agent as an Alternative Currency at the
request of the Borrower and with the consent of (i) the Administrative Agent and
(ii) each Lender.  In order to implement any Alternative Currency approved by
the Lenders (other than Sterling or Euro), the Administrative Agent and the
Borrower may make any technical or operational changes to this agreement as
necessary without any further consent from any Lenders.

 

“Amendment No. 1” means that certain First Amendment dated as of July 12, 2019
by and among the Borrower, the Lenders party thereto and the Administrative
Agent.

 

“Anti-Corruption Laws” has the meaning set forth in Section 4.01(s).

 

“Applicable Creditor” has the meaning set forth in Section 8.15.

 

“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Applicable Lending Office” or similar concept in
its Administrative Questionnaire or in the Assignment and Acceptance pursuant to
which it became a Lender, or such other office, branch, Subsidiary or affiliate
of such Lender as such Lender may from time to time specify to the Borrower and
the Administrative Agent.

 

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

 

 

Public Debt Rating
S&P/Moody’s

 

Applicable Margin for
Eurocurrency Rate
Advances

 

Applicable
Margin for Base
Rate Advances

 

Level 1:

 

A+/A1 or above

 

0.700

%

0.000

%

Level 2:

 

Less than Level 1 but at least A/A2

 

0.8050

%

0.000

%

Level 3:

 

Less than Level 2 but at least A-/A3

 

0.910

%

0.000

%

Level 4:

 

Less than Level 3 but at least BBB+/Baa1

 

1.0250

%

0.0250

%

Level 5:

 

Less than Level 4 but at least BBB/Baa2

 

1.1250

%

0.1250

%

Level 6:

 

Less than Level 5

 

1.3250

%

0.3250

%

 

“Applicable Percentage” means, in the case of the facility fee paid pursuant to
Section 2.04(a), as of any date, a percentage per annum determined by reference
to the Public Debt Rating in effect on such date as set forth below:

 

3

--------------------------------------------------------------------------------



 

 

 

Public Debt Rating
S&P/Moody’s

 

Applicable Percentage

 

Level 1:

 

A+/A1 or above

 

0.050

%

Level 2:

 

Less than Level 1 but at least A/A2

 

0.070

%

Level 3:

 

Less than Level 2 but at least A-/A3

 

0.090

%

Level 4:

 

Less than Level 3 but at least BBB+/Baa1

 

0.10

%

Level 5:

 

Less than Level 4 but at least BBB/Baa2

 

0.1250

%

Level 6:

 

Less than Level 5

 

0.1750

%

 

“Approved Electronic Platform” has the meaning set forth in Section 8.02(c).

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Arranger” means JPMorgan Chase Bank, N.A.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B hereto.

 

“Availability Period” means the period starting on the Effective Date and ending
on the Commitment Termination Date.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus ½ of 1% and (c) the Eurocurrency Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that for the purpose of this definition, the
Eurocurrency Rate for any day shall be based on the Screen Rate (or if the
Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day.  Any
change in the Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Eurocurrency

 

4

--------------------------------------------------------------------------------



 

Rate shall be effective from and including the effective date of such change in
the Prime Rate, the NYFRB Rate or the Eurocurrency Rate, respectively.  If the
Base Rate is being used as an alternate rate of interest pursuant to
Section 2.08 hereof, then the Base Rate shall be the greater of clauses (a) and
(b) above and shall be determined without reference to clause (c) above.  For
the avoidance of doubt, if the Base Rate as so determined would be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Persons whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Internal Revenue Code) the assets of any such “employee
benefit plan” or “plan”.

 

“Borrowed Debt” means any Debt for money borrowed, including loans, hybrid
securities, debt convertible into Equity Interests and any Debt for money
borrowed represented by notes, bonds, debentures or other similar evidences of
Debt for money borrowed.

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Borrower Materials” has the meaning specified in Section 5.01(i).

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type and, with respect to Eurocurrency Rate Advances, having the same Interest
Period, made by each of the Lenders to the Borrower pursuant to Section 2.01.

 

“Borrowing Minimum” means $10,000,000.

 

“Borrowing Multiple” means $1,000,000.

 

“Bridge Credit Agreement” means the $38,000,000,000 364-Day Bridge Credit
Agreement, dated as of June 25, 2019, among AbbVie Inc., the lenders and other
parties from time to time party thereto and Morgan Stanley Senior Funding, Inc.,
as administrative agent.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City, Chicago or London and any day on which dealings in
Dollar or Sterling deposits are conducted by and between banks in the London
interbank eurocurrency market; provided that when used in connection with a
Eurocurrency Rate Advance denominated in Euro, the term “Business Day” shall
also exclude any day on which TARGET is not open for the settlement of payments
in Euro.

 

“Calculation Date” has the meaning specified in Section 1.05.

 

5

--------------------------------------------------------------------------------



 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Commitment” means as to any Lender, the commitment of such Lender to make an
Advance pursuant to Section 2.01, as such commitment may be increased or reduced
from time to time pursuant to the terms hereof (including by way of assignment
or otherwise).  The initial amount of each Lender’s Commitment is (a) the amount
set forth in the column labeled “Commitment” opposite such Lender’s name on
Schedule I hereto, or (b) if such Lender has entered into any Assignment and
Acceptance or Lender Joinder Agreement, the amount set forth for such Lender in
the Register maintained by the Administrative Agent pursuant to Section 8.07(d),
as such amount may be increased or reduced pursuant to Section 2.05.  As of the
Effective Date, the aggregate amount of the Commitments is $3,000,000,000, as
such amount may be reduced in accordance with Section 2.05(b), 2.05(c) or 6.01
or increased in accordance with Section 2.05(d).

 

“Commitment Termination Date” means the date that is the fifth anniversary of
the Effective Date, as such date may be extended with respect to any Consenting
Lender pursuant to Section 2.05(e) (or if such date is not a Business Day, the
immediately preceding Business Day).

 

“Consenting Lender” has the meaning specified in Section 2.05(e).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated EBITDA” means, for any fiscal period, the Consolidated net income
of the Borrower and its Subsidiaries for such period determined in accordance
with GAAP plus the following, to the extent deducted in calculating such
Consolidated net income: (a) Consolidated Interest Expense, (b) the provision
for Federal, state, local and foreign taxes based on income, profits, revenue,
business activities, capital (other than capital gain or loss) or similar
measures payable by the Borrower and its Subsidiaries in each case, as set forth
on the financial statements of the Consolidated Group, (c) depreciation and
amortization expense, (d) any extraordinary or unusual charges, expenses or
losses, (e) net after-tax losses (including all fees and expenses or charges
relating thereto) on sales of assets outside of the ordinary course of business
and net after-tax losses from discontinued operations, (f) any net after-tax
losses (including all fees and expenses or charges relating thereto) on the
retirement of debt, (g) any other nonrecurring or non-cash charges, expenses or
losses (including charges, fees and expenses incurred in connection with the
Transactions or any issuance of Debt or equity, acquisitions, investments,
restructuring activities, asset sales or divestitures permitted hereunder,
whether or not successful) (h) minority interest expense, and (i) non-cash stock
option expenses, non-cash equity-based compensation and/or non-cash expenses
related to stock-based compensation, and minus, to the extent included in
calculating such Consolidated net income for such period, the sum of (i) any
extraordinary or unusual income or gains, (ii) net after-tax gains (less all
fees and expenses or charges relating thereto) on the sales of assets outside of
the ordinary course of business and net after-tax gains from discontinued
operations (without duplication of any amounts added back in clause (b) of this
definition), (iii) any net after-

 

6

--------------------------------------------------------------------------------



 

tax gains (less all fees and expenses or charges relating thereto) on the
retirement of debt, (iv) any other nonrecurring or non-cash income and
(v) minority interest income, all as determined on a Consolidated basis.  In
addition, in the event that the Borrower or any of its Subsidiaries acquired or
disposed of any Person, business unit or line of business or made any investment
during the relevant period (including the Allergan Acquisition), in each case
involving the payment or receipt of consideration (including non-cash,
contingent and deferred consideration) by the Borrower or any of its
Subsidiaries with a fair market value in excess of $5,000,000,000 (as determined
by the Borrower in good faith upon the consummation of such acquisition,
disposition or investment), Consolidated EBITDA will be determined giving pro
forma effect to such acquisition, disposition or investment as if such
acquisition, disposition or investment and any related incurrence or repayment
of Debt had occurred on the first day of the relevant period, taking into
account any cost savings projected to be realized as a result of such
acquisition, disposition or investment (x) determined by the Borrower in good
faith and reasonably acceptable to the Administrative Agent or (y) to the extent
permitted to be included under Regulation S-X of the SEC.

 

“Consolidated Group” means the Borrower and its Subsidiaries.

 

“Consolidated Interest Expense” means, for any fiscal period, the total interest
expense of the Borrower and its Subsidiaries on a Consolidated basis determined
in accordance with GAAP, including the imputed interest component of capitalized
lease obligations during such period, and all commissions, discounts and other
fees and charges owed with respect to letters of credit, if any, and net costs
under Hedge Agreements; provided that if the Borrower or any of its Subsidiaries
acquired or disposed of any Person or line of business or made any investment
during the relevant period (including, for the avoidance of doubt, if
applicable, the Allergan Acquisition), Consolidated Interest Expense will be
determined giving pro forma effect to any incurrence or repayment of Debt
related to such acquisition, disposition or investment as if such incurrence or
repayment of Debt had occurred on the first day of the relevant period.

 

“Consolidated Leverage Ratio” has the meaning specified in Section 5.03(a).

 

“Consolidated Net Assets” means the aggregate amount of assets (less applicable
reserves and other properly deductible items) after deducting therefrom all
current liabilities, as set forth on the Consolidated balance sheet of the
Consolidated Group most recently furnished to the Administrative Agent pursuant
to Section 5.01(i)(ii) prior to the time as of which Consolidated Net Assets
shall be determined (giving pro forma effect to any acquisition, disposition or
investment by the Borrower or any of its Subsidiaries involving the payment or
receipt of consideration (including non-cash, contingent and deferred
consideration) by the Borrower or any of its Subsidiaries with a fair market
value in excess of $5,000,000,000 (as determined by the Borrower in good faith
upon the consummation of such acquisition, disposition or investment), and any
related incurrence or repayment of Debt, that has occurred since the end of the
most recent fiscal quarter included in such balance sheet as if such
acquisition, disposition or investment, and any such incurrence or repayment of
Debt, had occurred on the last day of such fiscal quarter).

 

7

--------------------------------------------------------------------------------



 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Borrowed Debt of the Borrower and its Subsidiaries
determined on a Consolidated basis as of such date.

 

“Continuing Director” means, with respect to the directors of the Borrower,
(a) any director who was a member of the board of directors of the Borrower on
the Effective Date and (b) any director who was nominated for election or
elected to such board of directors with the approval of the majority of the
Continuing Directors who were members of such board of directors at the time of
such nomination or election.

 

“Conversion”, “Convert”, or “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business and other than any earn-out
obligation until after such obligation becomes due and payable), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all obligations of such Person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person as lessee under
leases that have been or should be, in accordance with GAAP, recorded as capital
leases; provided, however, that all obligations of any Person that are or would
be characterized as operating lease obligations in accordance with GAAP on the
Effective Date (whether or not such operating lease obligations were in effect
on such date) shall, if so elected by the Borrower, continue to be accounted for
as operating lease obligations (and not as capital leases) for purposes of this
Agreement regardless of any change in GAAP following the Effective Date that
would otherwise require such obligations to be recharacterized (on a prospective
or retroactive basis or otherwise) as capital leases, (f) all obligations,
contingent or otherwise, of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (g) all obligations of such Person in
respect of Hedge Agreements, (h) all Debt of others referred to in clauses
(a) through (g) above or clause (i) below directly guaranteed in any manner by
such Person, or the payment of which is otherwise provided for by such Person,
and (i) all Debt referred to in clauses (a) through (h) above secured by any
Lien on property (including, without limitation, accounts and contract rights)
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Debt.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Declining Lender” has the meaning specified in Section 2.05(e).

 

8

--------------------------------------------------------------------------------



 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement specified in Article VI that notice be given
or time elapse or both; provided that, with respect to Section 6.01(d), no
Default shall exist hereunder unless and until an Event of Default has occurred
thereunder.

 

“Default Interest” has the meaning specified in Section 2.07(b).

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund an Advance
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower, in each case, in their sole discretion), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) had  appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-in Action, provided that for the avoidance of doubt, a Lender
shall not be a Defaulting Lender solely by virtue of (A) the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a governmental authority or (B) in the case of a
solvent Person, the precautionary appointment of an administrator, guardian or
custodian or similar official by a governmental authority under or based on the
law of the country where such Person is organized if the applicable law of such
jurisdiction requires that such appointment not be publicly disclosed, in any
such case, where such ownership or action, as applicable, does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding as to such Lender absent manifest error, and such
Lender shall be deemed to be a Defaulting Lender (subject to

 

9

--------------------------------------------------------------------------------



 

Section 2.18(b)) upon delivery of written notice of such determination to the
Borrower and each Lender.

 

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

“Dollar Equivalent” means, on any date, (a) with respect to any amount in
Dollars, such amount, and (b) with respect to any amount in any currency other
than Dollars, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such currency at the time in effect pursuant to the provisions of
such Section 1.05.

 

“Dollars” and the “$” sign each means lawful currency of the United States.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower substantially all the
property of which is located, or substantially all of the business of which is
carried on, within the United States (excluding its territories and possessions
and Puerto Rico), provided, however, that the term shall not include any
Subsidiary of the Borrower which (i) is engaged principally in the financing of
operations outside of the United States or in leasing personal property or
financing inventory, receivables or other property or (ii) does not own a
Principal Domestic Property.

 

“Domestic Subsidiary Holding Company” means any Subsidiary that is organized
under the laws of the United States, any state thereof or the District of
Columbia substantially all the assets of which consist of Equity Interests
(and/or debt) in one or more Subsidiaries that are controlled foreign
corporations, as defined under Section 957 of the Internal Revenue Code.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date the conditions set forth in Section 3.01 are
satisfied (or waived in accordance with Section 8.01).

 

10

--------------------------------------------------------------------------------



 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) a
commercial bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $10,000,000,000; (d) a commercial
bank organized under the laws of any other country that is a member of the
Organization for Economic Cooperation and Development or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
and having total assets in excess of $10,000,000,000, so long as such bank is
acting through a branch or agency located in the country in which it is
organized or another country that is described in this clause (d); and (e) any
other Person approved by the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, by the Borrower, such approval not to be
unreasonably withheld or delayed; provided, however, that no Defaulting Lender
(or Person who would be a Defaulting Lender upon becoming a Lender) nor the
Borrower nor any Affiliate of the Borrower shall qualify as an Eligible
Assignee.

 

“Embargoed Person” means (a) any country or territory that is the target of a
sanctions program administered by OFAC or (b) any Person that (i) is or is owned
or controlled by one or more Persons publicly identified on the most current
list of “Specially Designated Nationals and Blocked Persons” published by OFAC,
(ii) is the target of a sanctions program or sanctions list (A) administered by
OFAC, the European Union or Her Majesty’s Treasury, or (B) under the
International Emergency Economic Powers Act, the Trading with the Enemy Act, the
Iran Sanctions Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act, and the Iran Threat Reduction and Syria Human Rights Act, each
as amended, section 1245 of the National Defense Authorization Act for Fiscal
Year 2012 or any Executive Order promulgated pursuant to any of the foregoing
((ii) (A) and (B) collectively, “Sanctions”) or (iii) resides, is organized or
chartered, or has a place of business in a country or territory that is the
subject of a Sanctions program administered by OFAC that prohibits dealing with
the government of such country or territory (unless such Person has an
appropriate license to transact business in such country or territory or
otherwise is permitted to reside, be organized or chartered or maintain a place
of business in such country or territory without violating any Sanctions).

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use,

 

11

--------------------------------------------------------------------------------



 

handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests”  means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means:

 

(a)                                 (i) the occurrence of a reportable event,
within the meaning of Section 4043 of ERISA, with respect to any Plan unless the
30-day notice requirement with respect to such event has been waived by the
PBGC, or (ii) the requirements of subsection (1) of Section 4043(b) of ERISA are
being met with a contributing sponsor, as defined in Section 4001(a)(13) of
ERISA, of a Plan, and an event described in paragraph (9), (10), (11), (12) or
(13) of Section 4043(c) of ERISA is reasonably expected to occur with respect to
such Plan within the following 30 days;

 

(b)                                 the application for a minimum funding waiver
with respect to a Plan;

 

(c)                                  the provision by the administrator of any
Plan of a notice of intent to terminate such Plan pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA);

 

(d)                                 the cessation of operations at a facility of
the Borrower or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA;

 

(e)                                  the withdrawal by the Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA;

 

(f)                                   the conditions for the imposition of a
lien under Section 303(k) of ERISA shall have been met with respect to any Plan;
or

 

12

--------------------------------------------------------------------------------



 

(g)                                  the institution by the PBGC of proceedings
to terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that could reasonably
constitute grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” or “€” means the single currency adopted by participating member states
of the European Community in accordance with legislation of the European
Community relating to the Economic and Monetary Union.

 

“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Advance for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the London interbank offered rate (“LIBOR”) as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for the applicable currency for a period
equal in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02
of the Reuters Screen that displays such rate (or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case, the “Screen
Rate”) at approximately 11:00 A.M., London time, two Business Days prior to (or
in the case of Advances in Sterling, on the date of) the commencement of such
Interest Period multiplied by (b) the Statutory Reserve Rate; provided that if
the Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement; provided further that, if the Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to the applicable currency, then the Eurocurrency
Rate shall be the Interpolated Rate at such time; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

“Eurocurrency Rate Advance” means an Advance denominated in Dollars or an
Alternative Currency that bears interest as provided in Section 2.07(a)(ii).

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into Dollars at the time of determination on such day as set forth on
the Reuters WRLD Page for such currency.  In the event that such rate does not
appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency

 

13

--------------------------------------------------------------------------------



 

are then being conducted, at or about such time as the Administrative Agent
shall elect after determining that such rates shall be the basis for determining
the Exchange Rate, on such date for the purchase of Dollars for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

“Excluded Taxes” has the meaning specified in Section 2.14(a).

 

“Existing Credit Agreement” means the $4,000,000,000 Revolving Credit Agreement,
dated as of August 18, 2014, among, AbbVie Inc., the lenders and other parties
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent.

 

“Existing Commitment Termination Date” has the meaning specified in
Section 2.05(e).

 

“Existing Public Notes” means the Borrower’s (i) 2.900% Senior Notes due 2022 in
an aggregate principal amount of $3,100,000,000; (ii) 4.400% Senior Notes due
2042 in an aggregate principal amount of $2,6000,000,000; (iii) 2.500% Senior
Notes due 2020 in an aggregate principal amount of $3,750,000,000; (iv) 3.200%
Senior Notes due 2022 in an aggregate principal amount of $1,000,000,000;
(v) 3.600% Senior Notes due 2025 in an aggregate principal amount of
$3,750,000,000; (vi) 4.500% Senior Notes due 2035 in an aggregate principal
amount of $2,500,000,000; (vii) 4.700% Senior Notes due 2045 in an aggregate
principal amount of $2,700,000,000; (viii) 2.300% Senior Notes due 2021 in an
aggregate principal amount of $1,800,000,000; (ix) 2.850% Senior Notes due 2023
in an aggregate principal amount of $1,000,000,000; (x) 3.200% Senior Notes due
2026 in an aggregate principal amount of $2,000,000,000; (xi) 4.300% Senior
Notes due 2036 in an aggregate principal amount of $1,000,000,000; (xii) 4.450%
Senior Notes due 2046 in an aggregate principal amount of $2,000,000,000;
(xiii) 0.375% Senior Notes due 2019 in an aggregate principal amount of
€1,400,000,000; (xiv) 1.375% Senior Notes due 2024 in an aggregate principal
amount of €1,450,000,000; (xv) 2.125% Senior Notes due 2028 in an aggregate
principal amount of €750,000,000; (xvi) 3.375% Senior Notes due 2021 in an
aggregate principal amount of $1,250,000,000; (xvii) 3.375% Senior Notes due
2021 in an aggregate principal amount of $1,250,000,000; (xviii) 3.750% Senior
Notes due 2023 in an aggregate principal amount of $1,250,000,000; (xix) 4.250%
Senior Notes due 2028 in an aggregate principal amount of $1,750,000,000;
(xx) 4.875% Senior Notes due 2048 in an aggregate principal amount of
$1,750,000,000, each as issued under an Indenture, dated as of November 8, 2012
between the Borrower and U.S. Bank National Association, as trustee (the
“Trustee”), as supplemented by Supplemental Indenture No. 1, dated as of
November 8, 2012, Supplemental Indenture No. 2, dated as of May 14, 2015,
Supplemental Indenture No. 3, dated as of May 12, 2016, Supplemental Indenture
No. 4, dated as November 17, 2016 and Supplemental Indenture No. 5, dated as
September 18, 2018, each between the Borrower and the Trustee.

 

“Extension Date” has the meaning specified in Section 2.05(e).

 

14

--------------------------------------------------------------------------------



 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version of such Sections
that is substantively comparable and not materially more onerous to comply
with), any current or future regulations or official interpretations thereof,
any agreements entered into pursuant to Section 1471(b)(1) of the Internal
Revenue Code and any intergovernmental agreements between the United States and
any other jurisdiction entered into in connection with the foregoing (including
any treaty, law, regulation or other official guidance enacted in any other
jurisdiction pursuant to any such intergovernmental agreement).

 

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to zero
for the purposes of this Agreement.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

 

“Fee Letter” means the Fee Letter, dated as of August 14, 2018, by and between
the Borrower and JPMorgan Chase Bank, N.A.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of a jurisdiction other than one of the fifty states of the
United States or the District of Columbia and any Domestic Subsidiary Holding
Company.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Guarantee Requirements” has the meaning set forth in Section 5.01(k)(i).

 

“Guarantor” and “Guarantors” has the meaning set forth in Section 5.01(k)(i).

 

“Guaranty” and “Guaranties” has the meaning set forth in Section 5.01(k)(i).

 

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as “hazardous” or “toxic” or
as a “pollutant” or “contaminant” under any Environmental Law.

 

“Hedge Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any

 

15

--------------------------------------------------------------------------------



 

options to enter into any of the foregoing), whether or not any such transaction
is governed by or subject to any master agreement, and (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

 

“Impacted Interest Period” has the meaning provided in the definition of
“Eurocurrency Rate”.

 

“Increase Effective Date” has the meaning specified in Section 2.05(d).

 

“Increasing Lender” has the meaning specified in Section 2.05(d).

 

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

“Information” has the meaning specified in Section 8.08.

 

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, with respect to
Eurocurrency Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below.  The duration
of each such Interest Period shall be one, two, three or six months, as the
Borrower may, upon written notice received by the Administrative Agent not later
than 11:00 A.M. (Local Time) on the third Business Day prior to the first day of
such Interest Period (or on the Business Day prior to the first day of such
Interest Period in the case of Advances denominated in Sterling) (or in any case
at such later time as the Administrative Agent, in its reasonable discretion,
may agree to), select; provided, however, that:

 

(a)                                 the Borrower may not select any Interest
Period that ends after the latest then-effective Commitment Termination Date;

 

(b)                                 Interest Periods commencing on the same date
for Eurocurrency Rate Advances comprising part of the same Borrowing shall be of
the same duration (it being understood that the Borrower shall be permitted to
make multiple Borrowings consisting of Eurocurrency Rate Advances on the same
date, each of which may be of different durations);

 

(c)                                  whenever the last day of any Interest
Period would otherwise occur on a day other than a Business Day, the last day of
such Interest Period shall be extended to occur on the next succeeding Business
Day, provided, however, that, if such extension would cause the last day of such
Interest Period to occur in the next

 

16

--------------------------------------------------------------------------------



 

succeeding calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day; and

 

(d)                                 whenever the first day of any Interest
Period occurs on a day of an initial calendar month for which there is no
numerically corresponding day in the calendar month that succeeds such initial
calendar month by the number of months equal to the number of months in such
Interest Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

 

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

 

“Interpolated Rate” means, at any time, for any Impacted Interest Period, the
rate per annum determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which that Screen Rate is available in the applicable
currency) that is shorter than the Impacted Interest Period and (b) the Screen
Rate for the shortest period (for which that Screen Rate is available for the
applicable currency) that exceeds the Impacted Interest Period, in each case, at
such time.

 

“Judgment Currency” has the meaning set forth in Section 8.15.

 

“Lead Arrangers” means JPMorgan Chase Bank, N.A., BofA Securities, Inc. and
Morgan Stanley Senior Funding, Inc.

 

“Lender Joinder Agreement” means a joinder agreement in a form reasonably
satisfactory to the Administrative Agent delivered in connection
with Section 2.05(d).

 

“Lenders” means, collectively, (a) each bank, financial institution and other
institutional lender listed on the signature pages hereof and (b) each Eligible
Assignee that shall become a party hereto pursuant to Section 2.05(d) or 8.07.

 

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means this Agreement, Amendment No.1, any Guaranty (if any) and
any Lender Joinder Agreements, amendments or notes entered into in connection
herewith.

 

“Local Time” means, with respect to any extensions of credit hereunder
denominated in Dollars, Chicago time, with respect to any extensions of credit
hereunder denominated in Sterling or Euro, London time and with respect to any
extensions of credit

 

17

--------------------------------------------------------------------------------



 

in any other Alternative Currency, such time as is separately agreed by the
Administrative Agent and the Borrower pursuant to the definition of “Alternative
Currency”.

 

“Losses” has the meaning specified in Section 8.04(b).

 

“Margin Stock” has the meaning provided in Regulation U of the Board of the
Federal Reserve System.

 

“Material Acquisition” shall mean any Acquisition involving the payment of
consideration (including non-cash, contingent and deferred consideration
(including obligations under any purchase price adjustment but excluding earnout
or similar payments)) by the Borrower or any of its Subsidiaries with a fair
market value in excess of $5,000,000,000 (as determined by the Borrower in good
faith upon consummation thereof).

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Consolidated Group taken as a whole,
(b) the rights and remedies of the Administrative Agent and the Lenders under
this Agreement, taken as a whole, or (c) the ability of the Borrower to perform
its payment obligations under this Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof).

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and employees of at least one Person other than
the Borrower and the ERISA Affiliates or (b) was so maintained and in respect of
which the Borrower or any ERISA Affiliate could reasonably have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Non-U.S. Lender” means any Lender that is not a U.S. Person.

 

“Notice” has the meaning specified in Section 8.02(e).

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Conversion” has the meaning specified in Section 2.09.

 

“NPL” means the National Priorities List under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time.

 

18

--------------------------------------------------------------------------------



 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. (New York City time) on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.

 

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such
Lender’s having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan Document).

 

“Other Taxes” has the meaning specified in Section 2.14(b).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Participant Register” has the meaning specified in Section 8.07(e).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

19

--------------------------------------------------------------------------------



 

“Previously Delivered Financial Statements” means (a) audited consolidated
balance sheets and related statements of earnings, equity and cash flows of the
Borrower and its Subsidiaries for the fiscal years ended on December 31, 2015,
December 31, 2016 and December 31, 2017 and (b) unaudited consolidated balance
sheets and related statements of earnings, equity and cash flows of the Borrower
and its Subsidiaries for the fiscal quarters ended March 31, 2018 and June 30,
2018.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

“Principal Domestic Property” means any building, structure or other facility,
together with the land upon which it is erected and fixtures comprising a part
thereof, used primarily for manufacturing, processing, research, warehousing or
distribution located in the United States (excluding its territories and
possessions and Puerto Rico) owned or leased by any member of the Consolidated
Group the net book value of which on the date as of which the determination is
being made exceeds 2% of Consolidated Net Assets, other than any such building
structure or other facility or portion of any thereof (a) which is an air or
water pollution control facility financed by obligations issued by a State or
local governmental unit or (b) which the Chief Executive Officer, any President,
the Chief Financial Officer, the Controller or the Treasurer of the Borrower
determines in good faith is not of material importance to the total business
conducted, or assets owned, by the Consolidated Group taken as a whole.

 

“Projections” means any projections and any forward looking statements
(including statements with respect to booked business) of the Consolidated Group
furnished to the Lenders or the Administrative Agent by or on behalf of the
Borrower prior to the Effective Date.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Debt Rating” means, as of any date and subject to the provisions of the
next succeeding sentence, the lowest rating that has been most recently
announced by each of S&P or Moody’s, as the case may be, for any class of
non-credit enhanced long-term senior unsecured debt issued by the Borrower.  For
purposes of the foregoing:  (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Applicable Percentage and the Applicable Margin
shall be determined by reference to the available rating; (b) if neither S&P nor
Moody’s shall have in effect a Public Debt Rating, the Applicable Percentage and
the Applicable Margin shall be set in accordance with Level 6 under the
definition of Applicable Percentage or Applicable Margin, as the case may be;
(c) if the ratings established by S&P and Moody’s shall fall within different
levels, the

 

20

--------------------------------------------------------------------------------



 

Applicable Percentage and the Applicable Margin shall be based upon the higher
of such ratings, except that, in the event that the lower of such ratings is
more than one level below the higher of such ratings, the Applicable Percentage
and the Applicable Margin shall be based upon the level immediately below the
higher of such ratings; (d) if any rating established by S&P or Moody’s shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change; and (e) if S&P
or Moody’s shall change the basis on which ratings are established, each
reference to the Public Debt Rating announced by S&P or Moody’s, as the case may
be, shall refer to the then equivalent rating by S&P or Moody’s, as the case may
be.

 

“Public Lender” has the meaning set forth in Section 9.02(e).

 

“Register” has the meaning specified in Section 8.07(d).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Removal Effective Date” has the meaning provided in Section 7.06(b).

 

“Required Lenders” means, at any time, Lenders holding more than 50% of the
Commitments at such time or, if the Commitments have been terminated at such
time pursuant to Section 2.05 or 6.01, Lenders owed more than 50% of the
aggregate unpaid principal amount of the Advances owing to Lenders at such time;
provided that the Commitment of, and the Advances held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Resignation Effective Date” has the meaning provided in Section 7.06(a).

 

“Responsible Officer” means, with respect to the Borrower, the Chief Executive
Officer, the Chief Financial Officer, the Treasurer, the Controller, any
Assistant Treasurer and the General Counsel of the Borrower (or other executive
officer of the Borrower performing similar functions) or any other officer of
the Borrower responsible for overseeing or reviewing compliance with this
Agreement.

 

“Revised Percentage” has the meaning provided in Section 2.05(d).

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business (or any successor thereof).

 

“Sanctions” has the meaning specified in the definition of “Embargoed Person”.

 

“Scheme” means the “Scheme” under and as defined in the Transaction Agreement.

 

“Screen Rate” has the meaning set forth in the definition of “Eurocurrency
Rate”.

 

“SEC” means the Securities and Exchange Commission.

 

21

--------------------------------------------------------------------------------



 

“Significant Subsidiary” means any Subsidiary of the Borrower that constitutes a
“significant subsidiary” under Regulation S-X promulgated by the SEC.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Specified Allergan Debt” means the floating rate notes due March 2020 in an
aggregate principal amount of $500,000,000 and the 3.0% Senior Notes due
March 2020 in an aggregate principal amount of $3,500,000,000, in each case
issued by Allergan Funding SCS.

 

“Squeeze Out Procedures” means the procedures set out in Chapter 2, Part 9 of
the Irish Companies Act for the compulsory acquisition of any minority
shareholders in an Irish company.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Eurocurrency Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D).  Such
reserve percentage shall include those imposed pursuant to Regulation D. 
Eurocurrency Rate Advances shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Sterling” and the “£” sign each means lawful currency of the United Kingdom.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, trust or estate of which (or in which)
more than 50% of the issued and outstanding Voting Stock to elect a majority of
the board of directors (or similar governing body) of such entity (irrespective
of whether at the time the Equity Interests of any other class or classes of
such entity shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries.  For the avoidance of doubt, no member
of the Allergan Group shall constitute a Subsidiary of the Borrower unless and
until the consummation of the Allergan Acquisition.

 

22

--------------------------------------------------------------------------------



 

“Syndication Agent” means each of Bank of America, N.A. and Morgan Stanley
Senior Funding, Inc.

 

“Takeover Offer” means the “Takeover Offer” under and as defined in the
Transaction Agreement.

 

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including back-up withholdings), assessments, fees or
other like charges imposed by any governmental authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Transaction Agreement” means the Transaction Agreement, dated as of June 25,
2019, by and among the Borrower, Venice Subsidiary LLC, a Delaware limited
liability company and a newly established direct wholly-owned subsidiary of the
Borrower and Allergan.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the borrowing of the Advances.

 

“Trustee” has the meaning set forth in the definition of “Existing Public
Notes”.

 

“Type” refers to a Base Rate Advance or a Eurocurrency Rate Advance.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“United States” and “U.S.” each means the United States of America.

 

“Voting Stock” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02                                      Computation of Time Periods. 
In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from”

 

23

--------------------------------------------------------------------------------



 

means “from and including”, the word “through” means “through and including” and
each of the words “to” and “until” mean “to but excluding”.

 

SECTION 1.03                                      Accounting Terms.  Except as
otherwise expressly provided herein, all accounting terms not specifically
defined herein shall be construed in accordance with, and all financial data
(including financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, generally accepted accounting
principles as in effect in the United States from time to time (“GAAP”) (it
being agreed that (A) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to (i) any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Debt or other liabilities of a member of the Consolidated Group at
“fair value”, as defined therein and (ii) any treatment of Debt in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Debt in a reduced or
bifurcated manner as described therein, and such Debt shall at all times be
valued at the full stated principal amount thereof and (B) notwithstanding
anything to the contrary in this Section 1.03 or in any classification under
GAAP of any Person, business, assets or operations in respect of which a
definitive agreement for the disposition thereof has been entered into as
discontinued operations, no pro forma effect shall be given to any discontinued
operations (and the Consolidated EBITDA attributable to any such Person,
business, assets or operations shall not be excluded for any purposes hereunder)
until such disposition shall have been consummated).  If at any time any change
in GAAP would affect the calculation of any covenant set forth herein and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such
covenant to preserve the original intent thereof in light of such change in GAAP
(subject to the approval of the Required Lenders); provided that, until so
amended, (i) such covenant shall continue to be calculated in accordance with
GAAP prior to such change and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders, concurrently with the delivery of any
financial statements or reports with respect to such covenant, statements
setting forth a reconciliation between calculations of such covenant made before
and after giving effect to such change in GAAP.

 

SECTION 1.04                                      Terms Generally.  The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on

 

24

--------------------------------------------------------------------------------



 

assignment set forth herein), (d) the words “herein”, “hereof” and “hereunder”,
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereto and (e) unless indicated
otherwise (expressly or as the context may require), each reference in this
Agreement to a specific “Article”, “Section” or “clause” shall refer to the
corresponding article, section or clause of this Agreement.

 

SECTION 1.05                                      Currency Translations.

 

(a)                                 The Administrative Agent shall determine the
Dollar Equivalent of each Advance denominated in an Alternative Currency as of
(x) the last Business Day of each fiscal quarter and (y) the date of any
borrowing or continuation of any Advance (each such date, a “Calculation Date”),
in each case using the Exchange Rate for such currency in relation to Dollars in
effect on the date that is three Business Days prior to such Calculation Date,
and each such amount shall be the Dollar Equivalent of such Advance until the
next required calculation thereof pursuant to this sentence.  The Administrative
Agent shall notify the Borrower and the Lenders of each calculation of the
Dollar Equivalent of each Advance promptly after the calculation thereof.  The
Administrative Agent shall notify the Borrower of the Exchange Rate for each
Alternative Currency on, and the occurrence of, each Calculation Date.

 

(b)                                 Wherever in this Agreement in connection
with an Advance an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Advance is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent on the basis of the Exchange Rate (determined in respect of the most
recent Calculation Date).

 

(c)                                  For purposes of determining compliance with
Section 5.02(a), no Default or Event of Default shall be deemed to have occurred
solely as a result of changes in Exchange Rates occurring after the time any
Lien is created or incurred.

 

(d)                                 For purposes of determining compliance with
Section 5.03, the amount of Consolidated Total Debt denominated in any currency
other than Dollars will be converted into Dollars based on the relevant Exchange
Rate(s) in effect as of the last day of the fiscal quarter of the Borrower for
which the Consolidated Leverage Ratio is calculated.

 

SECTION 1.06                                      Divisions.  For all purposes
under the Loan Documents, in connection with any division or plan of division
under Delaware law (or any comparable event under a different jurisdiction’s
laws): (a) if any asset, right, obligation or liability of any Person becomes
the asset, right, obligation or liability of a different Person, then it shall
be deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its Equity Interests at such time.

 

25

--------------------------------------------------------------------------------



 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01                                      The Advances.  Each Lender
severally and not jointly agrees, on the terms and conditions hereinafter set
forth to make Advances denominated in Dollars and/or Alternative Currencies to
the Borrower from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding such
Lender’s Commitment.  Each Borrowing shall be in an aggregate amount equal to
the Borrowing Minimum or a Borrowing Multiple in excess thereof and shall
consist of Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments.  Within the limits of each Lender’s
Commitment, the Borrower may borrow under this Section 2.01, prepay Advances
pursuant to Section 2.10 and reborrow under this Section 2.01.

 

SECTION 2.02                                      Making the Advances.  (a) 
Each Borrowing shall be made on notice by the Borrower, given not later than
(x) 9:00 A.M. (Local Time) on the third Business Day prior to the date of the
proposed Borrowing (or at such later time as the Administrative Agent, in its
reasonable discretion, may agree to) in the case of a Borrowing consisting of
Eurocurrency Rate Advances or (y) 9:00 A.M. (Chicago time) on the  date  of 
the  proposed  Borrowing  in  the  case  of  a  Borrowing  consisting  of  Base 
Rate Advances, to the Administrative Agent, which shall give to each Lender
prompt notice thereof by telecopier or other electronic communication.  Each
notice of a Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed
immediately in writing, including by telecopier (or other electronic
communication) in substantially the form of Exhibit A hereto, specifying therein
the requested (i) date of such Borrowing (which shall be a Business Day),
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount and
currency of such Borrowing, (iv) initial Interest Period for such Advance, if
such Borrowing is to consist of Eurocurrency Rate Advances, and (v) account or
accounts in which the proceeds of the Borrowing should be credited.  Each Lender
shall, before 12:00 P.M. (Local Time) in the case of Advances in Alternative
Currencies and 11:00 A.M. (Chicago time) in the case of Advances in Dollars on
the date of such Borrowing make available for the account of its Applicable
Lending Office to the Administrative Agent at the applicable Administrative
Agent’s Office, in same day funds, such Lender’s ratable portion of such
Borrowing.  After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower in
immediately available funds to the account or accounts specified by the Borrower
to the Administrative Agent in the Notice of Borrowing relating to the
applicable Borrowing.

 

(b)                                 Anything in Section 2.02(a) to the contrary
notwithstanding, (i) Advances denominated in Alternative Currencies may only be
requested and maintained as Eurocurrency Rate Advances (subject to
Section 2.12), (ii) the Borrower may not select Eurocurrency Rate Advances
denominated in Dollars if the obligation of the Lenders to make Eurocurrency
Rate Advances shall then be suspended pursuant to Section 2.08 or 2.12 and
(iii) the Eurocurrency Rate Advances may not be outstanding as part of more than
ten separate Borrowings.

 

(c)                                  Each Notice of Borrowing shall be
irrevocable and binding on the Borrower.  In the case of any Borrowing that the
related Notice of Borrowing specifies is to be

 

26

--------------------------------------------------------------------------------



 

comprised of Eurocurrency Rate Advances, the Borrower shall indemnify each
Lender against any reasonable loss, cost or expense incurred by such Lender as a
result of any failure to fulfill on or before the date specified in such Notice
of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any reasonable loss (excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

 

(d)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the time of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s ratable
portion of such Borrowing, the Administrative Agent may assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with Section 2.02(a) and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that any Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to pay or to repay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is paid or repaid to the Administrative Agent, at (i) in the
case of the Borrower, the higher of (A) the interest rate applicable at the time
to Advances comprising such Borrowing and (B) the cost of funds incurred by the
Administrative Agent in respect of such amount and (ii) in the case of such
Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender shall pay to the Administrative
Agent such corresponding principal amount, such amount so paid shall constitute
such Lender’s Advance as part of such Borrowing for all purposes of this
Agreement.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(e)                                  The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Advance on the date of
such Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing.

 

(f)                                   If any Lender makes available to the
Administrative Agent funds for any Advance to be made by such Lender as provided
herein, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to such Borrowing are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.

 

SECTION 2.03                                      [Reserved].

 

27

--------------------------------------------------------------------------------



 

SECTION 2.04                                      Fees.  (a)  Facility Fee.  The
Borrower agrees to pay to the Administrative Agent for the account of each
Lender (other than a Defaulting Lender for such time as such Lender is a
Defaulting Lender), a non-refundable facility fee on the aggregate daily amount
of each Lender’s Commitment (whether or not used) at a rate per annum equal to
the Applicable Percentage, such fee to be earned and payable in arrears
quarterly on the last Business Day of each March, June, September and December,
and on the date the Commitments terminate in full or are otherwise reduced to
zero.

 

(b)                                 Additional Fees.  The Borrower shall pay to
the Administrative Agent and Arranger for their respective accounts (or that of
their applicable Affiliate) such fees as may from time to time be agreed between
the Borrower and the Administrative Agent and/or Arranger, including pursuant to
the Fee Letter.

 

SECTION 2.05                                      Termination, Reduction or
Increase of the Commitments; Extension of the Commitment Termination Date.

 

(a)                                 Unless previously terminated, the
Commitments shall terminate in full at 5:00 p.m. (Chicago time) on the
Commitment Termination Date applicable thereto.

 

(b)                                 Ratable Reduction or Termination.  The
Borrower shall have the right, upon at least three Business Days’ notice to the
Administrative Agent, to terminate in whole or permanently reduce ratably in
part the unused portions of the respective Commitments of the Lenders; provided
that each partial reduction shall be in an aggregate amount of not less than
$10,000,000 and an integral multiple of $1,000,000 in excess thereof; provided
further, that the aggregate amount of the Commitments shall not be reduced to an
amount that is less than the aggregate principal amount of Advances then
outstanding; and provided further that any such notice may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
consummation of a specific transaction, in which case such notice may be revoked
by the Borrower if such condition is not satisfied.

 

(c)                                  Defaulting Lender Commitment Reductions. 
The Borrower may terminate the unused amount of the Commitments of any Lender
that is a Defaulting Lender upon not less than three Business Days’ prior
written notice to the Administrative Agent (which shall promptly notify the
Lenders thereof), it being understood that notwithstanding such Commitment
termination, the provisions of Section 2.18(c) will continue to apply to all
amounts thereafter paid by the Borrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts); provided that such termination shall not be deemed
to be a waiver or release of any claim the Borrower, the Administrative Agent or
any Lender may have against such Defaulting Lender.

 

(d)                                 Increase.  The Borrower may, from time to
time, by means of a notice delivered to the Administrative Agent, request that
the aggregate amount of the Commitments be increased by (a) increasing the
amount of the Commitment of one or more Lenders that have agreed (in their sole
and individual discretion) to such increase (each an “Increasing Lender”) and/or
(b) adding one or more Eligible Assignees as parties hereto (each an “Additional
Lender”) with Commitments in amounts agreed to by such Additional Lenders;
provided that (i) any such increase shall be in an aggregate amount of
$50,000,000 or a higher integral multiple of

 

28

--------------------------------------------------------------------------------



 

$5,000,000, (ii) the aggregate amount of any such increase shall not exceed
$1,000,000,000, (iii) no Additional Lender shall be added as a party hereto
without the written consent of the Administrative Agent to the extent such
consent would be required for an assignment pursuant to Section 8.07 (which
consent shall not be unreasonably withheld, conditioned or delayed), (iv) the
aggregate Commitments after giving effect to any such increase shall not exceed
$4,000,000,000, and (v) as a condition precedent to such increase, the Borrower
shall deliver to the Administrative Agent a certificate dated as of the Increase
Effective Date (as defined below) signed by a Responsible Officer of the
Borrower certifying that before and after giving effect to such increase (x) no
Default has occurred and is continuing as of the date of such increase or would
result from such increase and (y) each of the representations and warranties set
forth in Section 4.01 are true and correct in all material respects (except to
the extent such representations and warranties are qualified with “materiality”
or “Material Adverse Effect” or similar terms, in which case such
representations and warranties shall be true and correct in all respects) as of
the date of such increase, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects (except to the extent such representations and warranties are qualified
with “materiality” or “Material Adverse Effect” or similar terms, in which case
such representations and warranties shall be true and correct in all respects)
on and as of such earlier date; provided, that for purposes of this
Section 2.05(d), the representations and warranties contained in
Section 4.01(e) shall be deemed to refer to the most recent statements furnished
pursuant to Section 5.01(i)(i) and 5.01(i)(ii). Any such increase in Commitments
shall be effected pursuant to one or more Lender Joinder Agreements executed and
delivered by the Borrower, the Administrative Agent and the Increasing Lenders
and/or Additional Lenders, as applicable (the date on which such Lender Joinder
Agreement(s) are delivered, the “Increase Effective Date”).  The Lender Joinder
Agreement(s) may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate in the opinion of the Administrative Agent, to effect the provisions
of this Section 2.05(d). On the Increase Effective Date, (A) each applicable
Lender shall advance the additional funds required (if any) to cause all
outstanding Advances and unused Commitments to be held on a pro rata basis in
accordance with the respective Commitments of each Lender after giving effect to
such increase (for each Lender, its “Revised Percentage”) and (B) the
Administrative Agent shall use any funds so received to repay the Advances of
each Lender to the extent required so that such Lender has its Revised
Percentage of all outstanding Advances (it being understood that the Borrower
shall be responsible for any break funding payments owing pursuant to
Section 8.04(c) resulting from such repayments). The Administrative Agent shall
promptly notify the Borrower and the Lenders of any increase in the amount of
the Commitments pursuant to this Section 2.05(d) and of the amount of the
Commitment of each Lender after giving effect thereto.

 

(e)                                  Commitment Termination Date Extension. The
Borrower may, by written notice to the Administrative Agent (which shall
promptly deliver a copy to each Lender) not more than 60 days and not less than
30 days prior to the proposed date of effectiveness of an extension (an
“Extension Date”), request that the Lenders extend the Commitment Termination
Date for an additional period of one year from the applicable Commitment
Termination Date then in effect hereunder (the then “Existing Commitment
Termination Date”), provided that in no event shall the Commitment Termination
Date be extended beyond the seventh anniversary of the Effective Date. Each
Lender shall, by notice to the Borrower and the Administrative Agent given not
more

 

29

--------------------------------------------------------------------------------



 

than 15 days (or such other date specified by the Borrower in such written
notice or any supplement thereto) after such written notice is delivered to the
Administrative Agent, advise the Borrower whether or not it agrees to the
requested extension (each Lender agreeing to a requested extension being called
a “Consenting Lender” and each Lender declining to agree to a requested
extension being called a “Declining Lender”). Any Lender that has not so advised
the Borrower and the Administrative Agent by such day shall be deemed to have
declined to agree to such extension and shall be a Declining Lender (unless such
Lender subsequently agrees to such requested extension and the Borrower elects
in its sole discretion to treat such Lender as a Consenting Lender). If Lenders
constituting the Required Lenders shall have agreed to a Commitment Termination
Date extension request, then the Commitment Termination Date shall, as to the
Consenting Lenders and any Lender replacing a Declining Lender, be extended on
the Extension Date to the date that is one year after the then Existing
Commitment Termination Date.  The decision to agree or withhold agreement to any
Commitment Termination Date extension request shall be at the sole discretion of
each Lender. The Commitment of any Declining Lender shall terminate on the
Existing Commitment Termination Date applicable to such Declining Lender.  The
principal amount of any outstanding Advances made by Declining Lenders, together
with any accrued interest thereon and any accrued fees and other amounts payable
to or for the account of such Declining Lenders hereunder, shall be due and
payable on the Existing Commitment Termination Date applicable to such Declining
Lender, and on the Existing Commitment Termination Date applicable to such
Declining Lender, the Borrower shall also make such other prepayments of its
Advances as shall be required in order that, after giving effect to the
termination of the Commitments of, and all payments to, Declining Lenders
pursuant to this sentence, the sum of the total Advances of all Lenders other
than any Declining Lenders shall not exceed the total Commitments of all Lenders
other than any Declining Lenders.  Notwithstanding the foregoing provisions of
this subsection, the Borrower shall have the right, at any time prior to any
Existing Commitment Termination Date, to require any Declining Lender to assign
and delegate its interests, rights and obligations under this Agreement pursuant
to Section 8.07 to a Lender or (solely to the extent such consent would be
required for an assignment pursuant to Section 8.07, subject to the consent of
the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed)) other Eligible Assignee, that agrees to a Commitment
Termination Date extension request with respect to such Existing Commitment
Termination Date and executes and delivers to the Administrative Agent an
appropriate Assignment and Acceptance.  Any such assignee shall for all purposes
hereunder constitute a Consenting Lender.  Notwithstanding the foregoing, no
extension of the Commitment Termination Date pursuant to this subsection shall
become effective unless the Borrower shall have delivered to the Administrative
Agent a certificate dated as of the Extension Date signed by a Responsible
Officer of the Borrower certifying that before and after giving effect to such
extension (x) no Default has occurred and is continuing as of the Extension Date
or would result from such extension and (y) each of the representations and
warranties set forth in Section 4.01  are true and correct in all material
respects (except to the extent such representations and warranties are qualified
with “materiality” or “Material Adverse Effect” or similar terms, in which case
such representations and warranties shall be true and correct in all respects)
as of the Extension Date, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects (except to the extent such representations and warranties are qualified
with “materiality” or “Material Adverse Effect” or similar terms, in which case
such representations

 

30

--------------------------------------------------------------------------------



 

and warranties shall be true and correct in all respects) on and as of such
earlier date; provided, that for purposes of this Section 2.05(e), the
representations and warranties contained in Section 4.01(e) shall be deemed to
refer to the most recent statements furnished pursuant to Section 5.01(i)(i) and
5.01(i)(ii).

 

SECTION 2.06                                      Repayment of Advances.  The
Borrower shall repay to the Administrative Agent, for the ratable account of the
Lenders on the Commitment Termination Date applicable to such Lenders, the
aggregate principal amount of all Advances made to the Borrower outstanding on
such date.

 

SECTION 2.07                                      Interest on Advances.  (a) 
Scheduled Interest.  The Borrower shall pay interest on the unpaid principal
amount of each Advance made to it from the date of such Advance until such
principal amount shall be paid in full, at the following rates per annum:

 

(i)                                     Base Rate Advances.  During such periods
as such Advance is a Base Rate Advance, a rate per annum equal at all times to
the sum of (A) the Base Rate in effect from time to time and (B) the Applicable
Margin, payable in arrears quarterly on the  last  Business  Day  of  each 
March,  June,  September and  December,  during  such periods and on the
Commitment Termination Date applicable to such Advance.

 

(ii)                                  Eurocurrency Rate Advances.  During such
periods as such Advance is a Eurocurrency Rate Advance, a rate per annum equal
at all times during each Interest Period for such Advance to the sum of (A) the
Eurocurrency Rate for such Interest Period for such Advance, and (B) the
Applicable Margin, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full.

 

(b)                                 Default Interest.  Upon the occurrence and
during the continuance of an Event of Default pursuant to Section 6.01(a), the
Administrative Agent shall, upon the request of the Required Lenders, require
the Borrower to pay interest (“Default Interest”), which amount shall accrue as
of the date of occurrence of the Event of Default, on (i) principal amounts that
are overdue, payable in arrears on the dates referred to  in
Section 2.07(a)(i) or 2.07(a)(ii), at a rate per annum equal at all times to 2%
per annum above the rate per annum required to be paid on such overdue amount
pursuant to Section 2.07(a)(i) or 2.07(a)(ii) and (ii) to the fullest extent
permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to Section 2.07(a)(i), or in the case of amounts due in
Alternative Currencies, at a rate for short term borrowings of Alternative
Currencies determined in a customary manner in good faith by the Administrative
Agent, provided, however, that following acceleration of the Advances pursuant
to Section 6.01, Default Interest shall accrue and be payable hereunder whether
or not previously required by the Administrative Agent.

 

31

--------------------------------------------------------------------------------



 

SECTION 2.08                                      Interest Rate Determination.

 

(a)                                 The Administrative Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rate
determined by the Administrative Agent for purposes of Section 2.07(a)(i) or
2.07(a)(ii).

 

(b)                                 If, prior to the commencement of any
Interest Period for any Eurocurrency Rate Advances, (i) the Administrative Agent
shall have determined (which determination shall be conclusive and binding
absent manifest error) that adequate and reasonable means (including, without
limitation, by means of an Interpolated Rate) do not exist for ascertaining the
Eurocurrency Rate for Dollars and/or any Alternative Currency and such Interest
Period or (ii) the Required Lenders notify the Administrative Agent that the
Eurocurrency Rate for Dollars and/or any Alternative Currency and such Interest
Period for such Advances will not adequately and fairly reflect the cost to the
Required Lenders of making, funding or maintaining their respective Eurocurrency
Rate Advances in Dollars and/or any Alternative Currency for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower and the
Lenders.  Thereafter, until the Administrative Agent notifies the Borrower and
the Lenders that the circumstances causing such suspension no longer exist,
(x) any Eurocurrency Rate Advances requested to be made, converted or continued
as or into, as applicable, Eurocurrency Rate Advances, in each case, denominated
in Dollars shall (in the case of conversions or continuations, on the last day
of the then existing Interest Period) be made, converted or continued as or
into, as applicable, Base Rate Advances and (y) any Eurocurrency Rate Advances
denominated in an affected Alternative Currency shall be made or maintained at a
rate for short term borrowings of such Alternative Currency determined in a
customary manner in good faith by the Administrative Agent.

 

(c)                                  If the Borrower shall fail to select the
duration of any Interest Period for any Eurocurrency Rate Advances made to the
Borrower in accordance with the provisions contained in the definition of
“Interest Period” in Section 1.01, the Administrative Agent will forthwith so
notify the Borrower and the Lenders and such Eurocurrency Rate Advances
denominated in Dollars will automatically, on the last day of the then existing
Interest Period therefor, Convert into Base Rate Advances, or in the case of
Eurocurrency Rate Advances denominated in an Alternative Currency, automatically
Convert to a new Eurocurrency Rate Advance in such Alternative Currency with an
Interest Period of one month’s duration.

 

(d)                                 [Reserved].

 

(e)                                  Upon the occurrence and during the
continuance of any Event of Default,  (i) each Eurocurrency Rate Advance
denominated in Dollars will automatically, on the last day of the then existing
Interest Period therefor, be Converted into a Base Rate Advance (unless the
Required Lenders otherwise consent) and (ii) the obligation of the Lenders to
make, or to Convert Dollar denominated Advances into, Eurocurrency Rate Advances
shall be suspended.

 

(f)                                   Alternate Rate of Interest. If at any time
the Administrative Agent determines (which determination shall be made by notice
to the Borrower and shall be conclusive and binding absent manifest error) that
(i) the circumstances set forth in Section 2.08(b)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.08(b)(i) have not arisen but either (w) the supervisor for the
administrator of the Screen

 

32

--------------------------------------------------------------------------------



 

Rate has made a public statement that the administrator of the Screen Rate is
insolvent (and there is no successor administrator that will continue
publication of the Screen Rate), (x) the administrator of the Screen Rate has
made a public statement identifying a specific date after which the Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the Screen Rate),
(y) the supervisor for the administrator of the Screen Rate has made a public
statement identifying a specific date after which the Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the Screen Rate or a governmental authority having jurisdiction
over the Administrative Agent or the administrator of the Screen Rate has made a
public statement identifying a specific date after which the Screen Rate may no
longer be used for determining interest rates for loans or be deemed
representative, then the Administrative Agent and the Borrower may endeavor to
establish an alternate rate of interest to LIBOR that gives due consideration to
the then evolving or prevailing market convention for determining a rate of
interest for similar syndicated loans in the United States at such time, and may
enter into an amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be applicable
(but for the avoidance of doubt, such related changes shall not include a
reduction of the Applicable Margin); provided that, if such alternate rate of
interest as so determined would be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement. Notwithstanding anything to the
contrary in Section 8.01, in the case of any proposed alternative rate of
interest, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date that a copy of
the amendment is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this
Section 2.08(f) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 2.08(f), only to the extent the
Screen Rate for the applicable currency and such Interest Period is not
available or published at such time on a current basis), (x) any Eurocurrency
Rate Advances requested to be made, converted or continued as or into, as
applicable, Eurocurrency Rate Advances denominated in Dollars shall
automatically (in the case of conversions or continuations, on the last day of
the then existing Interest Period) be made, converted or continued as or into,
as applicable, Base Rate Advances, (y) any Notice of Borrowing that requests the
making of a Eurocurrency Rate Advance in an affected Alternative Currency shall
be ineffective, and (z) any Advances denominated in an affected Alternative
Currency shall be made or maintained at a rate for short term borrowings of such
Alternative Currency determined in a customary manner in good faith by the
Administrative Agent.

 

SECTION 2.09                                      Optional Conversion of
Advances.  The Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 10:00 A.M. (Chicago time) on the third
Business Day prior to the date of the proposed Conversion (or in the case of a
Conversion into Base Rate Advances, the Business Day prior), and subject to the
provisions of Sections 2.08 and 2.12, Convert all Advances denominated in
Dollars made to the Borrower of one Type comprising the same Borrowing into
Advances of the other Type (such notice, a “Notice of Conversion”); provided,
however, that any Conversion of Eurocurrency Rate Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such
Eurocurrency Rate Advances unless the Borrower has made the payments required
under Section 8.04(c), any Conversion of Base Rate Advances into Eurocurrency
Rate Advances shall be in an amount not less than the minimum amount specified
in Section 2.01 and no Conversion

 

33

--------------------------------------------------------------------------------



 

of any Advances shall result in more separate Borrowings than permitted under
Section 2.02(b).  Each such Notice of Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion (which shall be a
Business Day), (ii) the Advances to be Converted, and (iii) if such Conversion
is into Eurocurrency Rate Advances, the duration of the initial Interest Period
for each such Advance.  Each Notice of Conversion shall be irrevocable and
binding on the Borrower.

 

SECTION 2.10                                      Optional and Mandatory
Prepayments of Advances.  (a) The Borrower may, upon written notice to the
Administrative Agent stating the proposed date and aggregate principal amount of
the proposed prepayment, given not later than 10:00 A.M. (Chicago time) on the
date (which date shall be a Business Day) of such proposed prepayment, in the
case of a Borrowing consisting of Base Rate Advances, and not later than 10:00
A.M. (Local Time) at least two Business Days prior to the date of such proposed
prepayment, in the case of a Borrowing consisting of Eurocurrency Rate Advances
(or such later time as the Administrative Agent, in its reasonable discretion,
may agree to), and if such notice is given, the Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing made to the Borrower in whole or ratably in part, and in the case of
any Eurocurrency Rate Advances, together with accrued interest to the date of
such prepayment on the principal amount prepaid; provided, however, that
(i) each partial prepayment shall be in an aggregate principal amount of the
Borrowing Minimum or a Borrowing Multiple in excess thereof and (ii) if any
prepayment of a Eurocurrency Rate Advance is made on a date other than the last
day of an Interest Period for such Eurocurrency Rate Advance, the Borrower shall
also pay any amount owing pursuant to Section 8.04(c); and provided, further,
that, subject to clause (ii) of the immediately preceding proviso, any such
notice may state that such notice is conditioned upon the effectiveness of other
credit facilities or the consummation of a specific transaction, in which case
such notice may be revoked by the Borrower if such condition is not satisfied.

 

(b)                                 In the event and on each occasion that the
Dollar Equivalent of the aggregate principal amount of the Advances equals 105%
or more of the aggregate Commitments, the Borrower shall prepay Advances in an
aggregate amount such that after giving effect to such prepayments, the Dollar
Equivalent of the aggregate principal amount of the outstanding Advances does
not exceed the aggregate Commitments.

 

SECTION 2.11                                      Increased Costs.  (a)  If, due
to either (i) the introduction of or any change in or in the interpretation of
any law or regulation or (ii) the compliance with any directive, guideline or
request from any central bank or other governmental authority including, without
limitation, any agency of the European Union or similar monetary or
multinational authority (whether or not having the force of law), in each case
after the date hereof (or with respect to any Lender (or the Administrative
Agent), if later, the date on which such Lender (or the Administrative Agent)
becomes a Lender (or the Administrative Agent)), there shall be any increase in
the cost to any Lender or the Administrative Agent of agreeing to make or
making, funding or maintaining Advances (excluding for purposes of this
Section 2.11 any such increased costs resulting from (i) Taxes as to which such
Lender is indemnified under Section 2.14, (ii) Excluded Taxes, or (iii) Other
Taxes), then the Borrower shall from time to time, upon demand by such Lender or
the Administrative Agent (with a copy of such demand to the Administrative
Agent, if applicable), pay to the Administrative Agent for the account of such
Lender (or for its own account, if applicable) additional amounts sufficient to
compensate such Lender or the

 

34

--------------------------------------------------------------------------------



 

Administrative Agent for such increased cost.  A certificate describing such
increased costs in reasonable detail delivered to the Borrower shall be
conclusive and binding for all purposes, absent demonstrable error.

 

(b)                                 If any Lender reasonably determines that
compliance with any law or regulation or any directive, guideline or request
from any central bank or other governmental authority including, without
limitation, any agency of the European Union or similar monetary or
multinational authority (whether or not having the force of law), in each case
promulgated or given after the date hereof (or with respect to any Lender, if
later, the date on which such Lender becomes a Lender), affects or would affect
the amount of capital, insurance or liquidity required or expected to be
maintained by such Lender or its Applicable Lending Office or any corporation
controlling such Lender and that the amount of such capital, insurance or
liquidity is increased by or based upon the existence of such Lender’s
commitment to lend hereunder and other commitments of this type, the Borrower
shall, from time to time upon demand by such Lender (with a copy of such demand
to the Administrative Agent), pay to the Administrative Agent for the account of
such Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital, insurance or liquidity to be
allocable to the existence of such Lender’s Advances or commitment to lend
hereunder.  A certificate as to such amounts submitted to the Borrower and the
Administrative Agent by such Lender shall be conclusive and binding for all
purposes, absent demonstrable error.

 

(c)                                  Notwithstanding anything in this
Section 2.11 to the contrary, for purposes of this Section 2.11, (A) the Dodd
Frank Wall Street Reform and Consumer Protection Act and the rules and
regulations issued thereunder  or in connection therewith or in implementation
thereof, and (B) all requests, rules, guidelines and directions promulgated by
the Bank for International Settlements or the Basel Committee on Banking
Supervision (or any similar or successor agency, or the United States or foreign
regulatory authorities, in each case, pursuant to Basel III) shall be deemed to
have been enacted following the date hereof (or with respect to any Lender, if
later, the date on which such Lender becomes a Lender). Notwithstanding the
foregoing in this Section 2.11, no Lender shall demand compensation pursuant to
this Section 2.11(c) unless such Lender is generally making corresponding
demands on similarly situated borrowers in comparable credit facilities to which
such Lender is a party.

 

SECTION 2.12                                      Illegality.  Notwithstanding
any other provision of this Agreement, with respect to Dollar denominated
Advances, (a) if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority, including without limitation, any agency of the European Union or
similar monetary or multinational authority, asserts that it is unlawful, for
such Lender or its Applicable Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances or to fund or maintain Eurocurrency
Rate Advances hereunder, (i) each Eurocurrency Rate Advance of such Lender will
automatically, upon such notification, be Converted into a Base Rate Advance and
(ii) the obligation of such Lender to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Administrative Agent  shall  notify  the  Borrower and such Lender that the
circumstances causing such suspension no longer exist and (b) if Lenders
constituting the Required Lenders so notify the Administrative Agent, (i) each

 

35

--------------------------------------------------------------------------------



 

Eurocurrency Rate Advance of each Lender will automatically, upon such
notification, Convert into a Base Rate Advance and (ii) the obligation of each
Lender to make Eurocurrency Rate Advances or to Convert Advances into
Eurocurrency Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and each Lender that the circumstances causing such
suspension no longer exist.  Notwithstanding any other provision of this
Agreement, if any of the circumstances set forth in clauses (a) or (b) above
arise with respect to Advances denominated in an Alternative Currency, such
Alternative Currency denominated Advances shall be made or maintained, as
applicable, at a rate for short term borrowings of such Alternative Currency
determined in a customary manner in good faith by the Administrative Agent.

 

SECTION 2.13                                      Payments and Computations. 
(a) The Borrower shall make each payment required to be made by it under this
Agreement not later than 11:00 A.M. (Local Time) on the day when due in Dollars
(or (i) with respect to principal, interest or breakage indemnity due in respect
of Advances denominated in an Alternative Currency, in such Alternative Currency
and (ii) with respect to other payments required to be made pursuant to
Section 2.11 or 8.04 that are invoiced in a currency other than Dollars or an
Alternative Currency shall be payable in the currency so invoiced) to the
Administrative Agent at the applicable Administrative Agent’s Office in same day
funds.  The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or
facility fees ratably (other than amounts payable pursuant to Section 2.02(c),
2.11, 2.12(i) (or if applicable the last sentence of Section 2.12), 2.14, 2.15
or 8.04(c)) to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement.  Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 8.07(c),
from and after the effective date specified in such Assignment and Acceptance,
the Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the assignor for amounts which have accrued to but
excluding the effective date of such assignment and to the assignee for amounts
which have accrued from and after the effective date of such assignment.  All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff.

 

(b)                                 The Borrower hereby authorizes each Lender,
if and to the extent payment owed to such Lender by the Borrower is not made
when due hereunder, to charge from time to time against any or all of the
Borrower’s accounts with such Lender any amount so due, unless otherwise agreed
between the Borrower and such Lender.

 

(c)                                  All computations of interest based on the
Base Rate (to the extent based on the Prime Rate) or with respect to any
Advances denominated in Sterling shall be made by the Administrative Agent on
the basis of a year of 365 or, other than with respect to Sterling, 366 days, as
the case may be, and all computations of interest based on the Eurocurrency Rate
(other than with respect to any Advances denominated in Sterling) or the Federal
Funds Rate (other than determinations of the Base Rate made at any time by
reference to the Federal Funds Rate), and of facility fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or such fees are payable.  Each
determination by the

 

36

--------------------------------------------------------------------------------



 

Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent demonstrable error.

 

(d)                                 Except as otherwise set forth herein,
whenever any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or facility fee, as the case may be; provided, however,
that, if such extension would cause payment of interest on or principal of
Eurocurrency Rate Advances to be made in the next following calendar month, such
payment shall be made on the immediately preceding Business Day.

 

(e)                                  Unless the Administrative Agent shall have
received written notice from the Borrower prior to the date on which any payment
is due to the Lenders hereunder that the Borrower will not make such payment in
full, the Administrative Agent may assume that the Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender.  If
and to the extent the Borrower shall not have so made such payment in full to
the Administrative Agent, each Lender shall repay to the Administrative Agent,
following prompt notice thereof, forthwith on demand such amount distributed to
such Lender, together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the NYFRB Rate, or in the case of amounts
in an Alternative Currency, at a rate for short term borrowings of such
Alternative Currency determined in a customary manner in good faith by the
Administrative Agent.

 

SECTION 2.14                                      Taxes.  (a)  Any and all
payments by or on behalf of the Borrower under any Loan Document shall be made,
in accordance with Section 2.13, free and clear of and without deduction for any
and all present or future Taxes, including levies, imposts, deductions, charges
and withholdings, and all liabilities with respect thereto, excluding, in the
case of each Lender and each Agent, (i) taxes imposed on (or measured by) its
overall net income (however denominated), franchise taxes, and branch profits
taxes, in each case only to the extent imposed by the jurisdiction under the
laws of which such Lender or such Agent, as the case may be, is organized or any
political subdivision thereof, by the jurisdiction of such Lender’s Applicable
Lending Office or any political subdivision thereof or as a result of a present
or former connection between such Lender and the jurisdiction imposing such Tax
(other than connections arising from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Advance or Loan Document), (ii) any branch profits Taxes imposed
by the United States, (iii) backup withholding Tax imposed by the United States
on payments by the Borrower to any Lender, (iv) any Tax that is imposed by the
United States by reason of such recipient’s failure to comply with
Section 2.14(f), and (v) any taxes imposed under FATCA, including as a result of
such recipient’s failure to comply with Section 2.14(f)(iv) (all such excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments under any Loan Document being hereinafter referred to as
“Excluded Taxes”).  If the Borrower shall be required by applicable law to
deduct any Taxes from or in respect of any sum payable under any Loan Document
to any Lender or any Agent, (A) the Borrower shall make such deductions and
(B) the

 

37

--------------------------------------------------------------------------------



 

Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law. If the Borrower shall be
required by applicable law to deduct any Taxes other than Excluded Taxes from or
in respect of any sum payable under any Loan Document to any Lender or any
Agent, the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) such Lender or such Agent, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made.

 

(b)                                 In addition, without duplication of any
other obligation set forth in this Section 2.14, the Borrower agrees to pay any
present or future stamp and documentary Taxes and any other excise or property
Taxes, charges or similar levies that arise from any payment made by it under
any Loan Document or from the execution, delivery or registration of, or
performance under, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”), except to the extent such Other Taxes are Other
Connection Taxes imposed solely as a result of an assignment or the designation
of a new Applicable Lending Office.

 

(c)                                  Without duplication of any other obligation
set forth in this Section 2.14, the Borrower shall indemnify each Lender and
each Agent for the full amount of Taxes (other than Excluded Taxes) and Other
Taxes (except to the extent such Other Taxes are Other Connection Taxes imposed
solely as a result of an assignment or the designation of a new Applicable
Lending Office) imposed on or paid by such Lender or such Agent, as the case may
be, in respect of Advances made to the Borrower and any liability (including,
without limitation, penalties, interest and expenses) arising therefrom or with
respect thereto.  This indemnification shall be made within 30 days from the
date such Lender or such Agent, as the case may be, makes written demand
therefor.

 

(d)                                 Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Taxes and without limiting
the obligation of the Borrower to do so) and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 8.07(e) relating to
the maintenance of a Participant Register, in either case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
governmental authority.  A certificate describing in reasonable detail the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (d).

 

(e)                                  Within 30 days after the date of any
payment of Taxes or Other Taxes for which the Borrower is responsible under this
Section 2.14, the Borrower shall furnish to the Administrative Agent, at its
address as specified pursuant to Section 8.02, the original or a certified copy
of a receipt evidencing payment thereof.

 

38

--------------------------------------------------------------------------------



 

(f)                                   Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.14(f)(i),
(ii) or (iv) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

Without limiting the generality of the foregoing:

 

(i)                                     any Lender that is a U.S. Person shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax;

 

(ii)                                  any Non-U.S. Lender shall, to the extent
it is legally entitled to do so, shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), but only if
such Non-U.S. Lender is legally entitled to do so, whichever of the following is
applicable:

 

(A)                               executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E claiming eligibility for benefits of an income tax treaty to which
the United States of America is a party;

 

(B)                               executed originals of IRS Form W-8ECI;

 

(C)                               in the case of a Non-U.S. Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Internal Revenue Code, (x) a certificate to the effect that such Non-U.S. Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Internal
Revenue Code, (B) a “10-percent shareholder” of either Borrower within the
meaning of section 881(c)(3)(B) of the Internal Revenue Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the

 

39

--------------------------------------------------------------------------------



 

Internal Revenue Code and two (2) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, or

 

(D)                               to the extent a Non-U.S. Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a portfolio interest
certificate in compliance with Section 2.13(f)(ii)(C)(1), IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Non-U.S. Lender is a partnership and one or more partners
of such Non-U.S. Lender are claiming the portfolio interest exemption, such
Non-U.S. Lender may provide a certificate in compliance with
Section 2.13(f)(ii)(C)(1) on behalf of such partner or partners.

 

In addition, any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax:

 

(iii)                               any Non-U.S. Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies, as shall be requested by the recipient) on or
prior to the date on which such Non-U.S. Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made;

 

(iv)                              if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower or the Administrative Agent to comply with
its obligations under FATCA, to determine that such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for the purposes of this clause 2.14(f)(iv),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement; and

 

40

--------------------------------------------------------------------------------



 

(v)                                 the Administrative Agent shall provide the
Borrower with two duly completed copies of, if it is not a U.S. Person, IRS
Form W-8ECI or W-8BEN-E with respect to payments to be received by it as a
beneficial owner and IRS Form W-8IMY (together with required accompanying
documentation) with respect to payments to be received by it on behalf of the
Lenders, and shall update such forms periodically upon the reasonable request of
the Borrower.  In the event that the Administrative Agent is a U.S. Person, the
Administrative Agent shall provide the Borrower with two duly completed copies
of IRS Form W-9.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  In the event that an additional payment is
made under Section 2.14(a) or 2.14(c) for the account of any Lender and such
Lender, in its sole discretion exercised in good faith, determines that it has
irrevocably received a refund of any Tax paid or payable by it in respect of or
calculated with reference to the deduction or withholding giving rise to such
additional payment, such Lender shall, to the extent that it determines that it
can do so without prejudice to the retention of the amount of such refund, pay
to the Borrower such amount as such Lender shall, in its reasonable discretion
exercised in good faith, have determined is attributable to such deduction or
withholding and will leave such Lender (after such payment) in no worse position
than it would have been had the Borrower not been required to make such
deduction or withholding.  Nothing contained in this Section 2.14(g) shall
(i) interfere with the right of a Lender to arrange its tax affairs in whatever
manner it thinks fit or (ii) oblige any Lender to disclose any information
relating to its tax returns, tax affairs or any computations in respect thereof
or (iii) require any Lender to take or refrain from taking any action that would
prejudice its ability to benefit from any other credits, reliefs, remissions or
repayments to which it may be entitled.

 

(h)                                 [Reserved].

 

(i)                                     Each party’s obligations under this
Section 2.14 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under the Loan Documents.

 

(j)                                    For purposes of this Section 2.14, the
term “applicable law” includes FATCA.

 

SECTION 2.15                                      Sharing of Payments, Etc. 
Subject to Section 2.18 in the case of a Defaulting Lender, if any Lender shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) on account of the Advances owing to it (other
than pursuant to Section 2.02(c), 2.05(d), 2.05(e), 2.11, 2.12(a), 2.14 or
8.04(c)) in excess of its ratable share of payments on account of the Advances
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in the Advances owing to them as shall be necessary
to cause such purchasing Lender to share the excess payment ratably

 

41

--------------------------------------------------------------------------------



 

with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (a) the
amount of such Lender’s required repayment to (b) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The provisions of this
Section 2.15 shall not be construed to apply to (A) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant permitted hereunder.

 

SECTION 2.16                                      Use of Proceeds.  The proceeds
of the Advances shall be available, and the Borrower agrees that it shall apply
such proceeds, for general corporate purposes of the Borrower and its
Subsidiaries.

 

SECTION 2.17                                      Evidence of Debt.  (a)  The
Register maintained by the Administrative Agent pursuant to
Section 8.07(d) shall include (i) the date and amount of each Borrowing made
hereunder by the Borrower, the Type of Advances comprising such Borrowing and,
if appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Administrative Agent from the Borrower hereunder and each Lender’s share
thereof.

 

(b)                                 Entries made reasonably and in good faith by
the Administrative Agent in the Register pursuant to clause (a) above shall be
prima facie evidence of the amount of principal and interest due and payable or
to become due and payable from the Borrower to each Lender under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit, expand or otherwise affect
the obligations of the Borrower under this Agreement.

 

SECTION 2.18                                      Defaulting Lenders.

 

(a)                                 Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender (it being understood that the determination of whether a Lender is no
longer a Defaulting Lender shall be made as described in Section 2.18(b)):

 

(i)                                     such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to Section 2.04(a);

 

42

--------------------------------------------------------------------------------



 

(ii)                                  to the fullest extent permitted by
applicable law, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder, and the Commitment and the outstanding
Advances of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definition of “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender; and

 

(iii)                               the Borrower may, at its sole expense and
effort, require such Defaulting Lender to assign and delegate its interests,
rights and obligations under this Agreement pursuant to Section 8.07.

 

(b)                                 If the Borrower and the Administrative Agent
agree in writing in their discretion that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, such Lender will, to the extent applicable, purchase at par such
portion of outstanding Advances of the other Lenders and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
the Advances and unused Commitments to be on a pro rata basis in accordance with
their respective Commitments, whereupon such Lender will cease to be a
Defaulting Lender and will be a Non-Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.

 

(c)                                  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent hereunder for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 6.01 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.05 shall be applied at such time or
times as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any
Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as reasonably determined by the
Administrative Agent; third, as the Borrower may request, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Advances under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s

 

43

--------------------------------------------------------------------------------



 

breach of its obligations under this Agreement; fifth, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or otherwise pursuant to this Section 2.18(c) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

SECTION 2.19              Mitigation.  (a)  Each Lender shall promptly notify
the Borrower and the Administrative Agent of any event of which it has knowledge
that will result in, and will use reasonable commercial efforts available to it
(and not, in such Lender’s good faith judgment, otherwise disadvantageous to
such Lender) to mitigate or avoid, (i) any obligation by the Borrower to pay any
amount pursuant to Section 2.11 or 2.14 or (ii) the occurrence of any
circumstance described in Section 2.12 (and, if any Lender has given notice of
any such event described in clause (i) or (ii) above and thereafter such event
ceases to exist, such Lender shall promptly so notify the Borrower and the
Administrative Agent).  In furtherance of the foregoing, each Lender will
designate a different funding office if such designation will avoid (or reduce
the cost to the Borrower of) any event described in clause (i) or (ii) of the
preceding sentence and such designation will not, in such Lender’s good faith
judgment, be otherwise disadvantageous to such Lender.

 

(b)                                 Notwithstanding any other provision of this
Agreement, if any Lender fails to notify the Borrower of any event or
circumstance which will entitle such Lender to compensation pursuant to
Section 2.11 within 180 days after such Lender obtains knowledge of such event
or circumstance, then such Lender shall not be entitled to compensation from the
Borrower for any amount arising prior to the date which is 180 days before the
date on which such Lender notifies the Borrower of such event or circumstance.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01                                      Conditions Precedent to
Effective Date.  This Agreement shall become effective on and as of the first
date on which the following conditions precedent have been satisfied (or waived
in accordance with Section 8.01):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement and the other Loan Documents signed on behalf of such party or
(ii) written evidence reasonably satisfactory to the Administrative Agent (which
may include .pdf or facsimile transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

 

(b)                                 All fees and other amounts then due and
payable by the Consolidated Group to the Administrative Agent, the Arranger and
the Lenders under the Loan Documents or pursuant to any fee or similar letters
relating to the Loan Documents shall

 

44

--------------------------------------------------------------------------------



 

be paid, to the extent invoiced by the relevant person at least one Business Day
prior to the Effective Date and to the extent such amounts are payable on or
prior to the Effective Date.

 

(c)                                  The Administrative Agent shall have
received on or before the Effective Date, each dated on or, as applicable, prior
to such date:

 

(i)                                     Certified copies of the resolutions or
similar authorizing documentation of the governing body of the Borrower
authorizing the Transactions and such Person to enter into and perform its
obligations under the Loan Documents to which it is a party;

 

(ii)                                  A good standing certificate or similar
certificate dated a date reasonably close to the Effective Date from the
jurisdiction of organization of the Borrower;

 

(iii)                               A customary certificate of the Borrower
certifying the names and true signatures of its officers authorized to sign this
Agreement and the other documents to be delivered by it hereunder; and

 

(iv)                              A favorable opinion letter of Wachtell,
Lipton, Rosen & Katz in form and substance reasonably satisfactory to the
Administrative Agent.

 

(d)                                 The Administrative Agent shall have
received, at least 3 Business Days prior to the Effective Date, so long as
requested no less than 10 Business Days prior to the Effective Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, in each case relating to the Borrower.

 

(e)                                  On the Effective Date, (x) no Default has
occurred and is continuing and (y) each of the representations and warranties
set forth in Section 4.01 are true and correct in all material respects (except
to the extent such representations and warranties are qualified with
“materiality” or “Material Adverse Effect” or similar terms, in which case such
representations and warranties shall be true and correct in all respects) as of
the Effective Date, except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct in all material respects (except to
the extent such representations and warranties are qualified with “materiality”
or “Material Adverse Effect” or similar terms, in which case such
representations and warranties shall be true and correct in all respects) on and
as of such earlier date.

 

(f)                                   All fees and other amounts due and payable
by the Consolidated Group to the Arranger, the Administrative Agent and the
Lenders under the Loan Documents or pursuant to the Fee Letter or any similar
letters relating to the Loan Documents shall be paid, to the extent invoiced at
least one Business Day prior to the Effective Date by the relevant person and to
the extent such amounts are payable on or prior to the Effective Date.

 

45

--------------------------------------------------------------------------------



 

(g)                                  The commitments under the Existing Credit
Agreement shall have been, or substantially concurrently with the occurrence of
the Effective Date shall be, terminated in their entirety and no advances or
other obligations thereunder (other than contingent obligations as to which no
claim has been asserted) shall remain outstanding.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date in writing promptly upon such conditions precedent being
satisfied (or waived in accordance with Section 8.01), and such notice shall be
conclusive and binding evidence of the occurrence thereof.

 

SECTION 3.02                                      [Reserved].

 

SECTION 3.03                                      Conditions to Advances on and
after the Effective Date.  The obligation of each Lender to make an Advance on
any date during the Availability Period is subject to the satisfaction (or
waiver in accordance with Section 8.01) of the following conditions on and as of
the date of the making of such Advance:

 

(a)                                 The Effective Date shall have occurred.

 

(b)                                 The Administrative Agent shall have received
a Notice of Borrowing in accordance with Section 2.02.

 

(c)                                  (x) No Default is continuing or would
result from the proposed Borrowing and (y) each of the representations and
warranties set forth in Section 4.01 (other than the representations and
warranties set forth in Sections 4.01(h)(ii) and (f)) are true and correct in
all material respects (except to the extent such representations and warranties
are qualified with “materiality” or “Material Adverse Effect” or similar terms,
in which case such representations and warranties shall be true and correct in
all respects) as of the date of the proposed Borrowing, except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty shall have been true and correct
in all material respects (except to the extent such representations and
warranties are qualified with “materiality” or “Material Adverse Effect” or
similar terms, in which case such representations and warranties shall be true
and correct in all respects) on and as of such earlier date.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01                                      Representations and
Warranties.  The Borrower represents and warrants on the Effective Date and on
the date of the making of each Advance as follows (but with respect to the
representations and warranties set forth in Sections 4.01(h)(ii) and (f), only
on the Effective Date, any Increase Effective Date and any Extension Date):

 

(a)                                 The Borrower is duly organized, validly
existing and in good standing (to the extent that such concept exists) under the
laws of its jurisdiction of organization.

 

(b)                                 The execution, delivery and performance by
the Borrower of this Agreement and the other Loan Documents to which it is a
party (i) are within the

 

46

--------------------------------------------------------------------------------



 

Borrower’s organizational powers, (ii) have been duly authorized or ratified by
all necessary organizational action of the Borrower and (iii) do not contravene
(A) the Borrower’s charter or by-laws or (B) any law, regulation or contractual
restriction binding on or affecting the Borrower, except, in the case of clause
(iii)(B), as would not be reasonably expected to have a Material Adverse Effect.

 

(c)                                  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
the Borrower of this Agreement and the consummation of the transactions
contemplated hereby.

 

(d)                                 This Agreement and the other Loan Documents
have been duly executed and delivered by the Borrower. This Agreement and the
other Loan Documents are legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with its terms, except as
affected by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing.

 

(e)                                  Each of the Previously Delivered Financial
Statements present fairly, in all material respects, the consolidated financial
position and results of operations and cash flows of the Borrower and its
Consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, except as may be indicated in the notes thereto and subject to
year-end audit adjustments and the absence of footnotes in the case of unaudited
financial statements.

 

(f)                                   As of the Effective Date (or, in the case
that this representation and warranty is made on any Increase Effective Date or
any Extension Date, as of such Increase Effective Date or Extension Date), there
is no action, suit, investigation, litigation or proceeding (including, without
limitation, any Environmental Action), affecting the Consolidated Group pending
or, to the knowledge of the Borrower, threatened before any court, governmental
agency or arbitrator that would reasonably be expected to be adversely
determined, and if so determined, (i) would reasonably be expected to have a
Material Adverse Effect (other than the litigations disclosed pursuant to the
Borrower’s Form 10-K for the fiscal year ended December 31, 2018 and the
litigation set forth on Schedule 4.01(f) attached hereto (or, in the case that
this representation and warranty is made on any Increase Effective Date or any
Extension Date, as set forth on a schedule delivered to the Administrative Agent
on or prior to such Increase Effective Date or Extension Date) or (ii) would
adversely affect the legality, validity and enforceability of any material
provision of this Agreement in any material respect.

 

(g)                                  Immediately following the application of
the proceeds of each Advance, not more than 25% of the value of the assets of
the Borrower will be Margin Stock.

 

(h)                                 (i) All written information (other than the
Projections) concerning the Borrower and its Subsidiaries and the transactions
contemplated hereby or otherwise prepared by or on behalf of the Borrower and
its Subsidiaries and furnished by such

 

47

--------------------------------------------------------------------------------



 

Persons to the Agents or the Lenders prior to the Effective Date in connection
with the negotiation of, or pursuant to the terms of, this Agreement when taken
as a whole, was true and correct in all material respects as of the date when
furnished by such Person to the Agents or the Lenders and did not, taken as a
whole, when so furnished contain any untrue statement of a material fact as of
any such date or omit to state a material fact necessary in order to make the
statements contained therein, taken as a whole, not materially misleading in
light of the circumstances under which such statements were made. The
Projections and estimates and information of a general economic nature prepared
by or on behalf of the Borrower or its Subsidiaries and that have been furnished
by such Person to any Lenders or the Administrative Agent prior to the Effective
Date in connection with the transactions contemplated hereby were prepared in
good faith based upon assumptions believed by such Person to be reasonable as of
the date of such Projections (it being understood that actual results may vary
materially from the Projections).

 

(ii)  Since December 31, 2017 (or, in the case that this representation and
warranty is made on any Increase Effective Date or any Extension Date, the date
of the financial statements most recently furnished pursuant to
Section 5.01(i)(ii)), except to the extent disclosed in any Annual Report on
Form 10-K, Quarterly Report on Form 10-Q or Current Report on Form 8-K, in each
case filed by the Borrower with the SEC after such date and on or prior to the
Effective Date (or, in the case that this representation and warranty is made on
any Increase Effective Date or Extension Date, on or prior to such Increase
Effective Date or Extension Date, as applicable), there has not occurred any
event or condition that has had or would be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

(i)                                     No ERISA Event has occurred or is
reasonably expected to occur with respect to any Plan which would reasonably be
expected to have a Material Adverse Effect.

 

(j)                                    As of the last annual actuarial valuation
date prior to the Effective Date, the Borrower’s Pension Plan was not in at-risk
status (as defined in Section 430(i)(4) of the Internal Revenue Code) and no
other Plan was in at-risk status (as defined in Section 430(i)(4) of the
Internal Revenue Code), and since such annual actuarial valuation date there has
been no material adverse change in the funding status of any Plan that would
reasonably be expected to cause such Plan to be in at-risk status (as defined in
Section 430(i)(4) of the Internal Revenue Code).

 

(k)                                 Neither the Borrower nor any ERISA Affiliate
(i) is reasonably expected to incur any Withdrawal Liability to any
Multiemployer Plan or has incurred any such Withdrawal Liability that has not
been satisfied in full or (ii) has been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is insolvent (within the meaning
of Section 4245 of ERISA) or has been determined to be in “endangered” or
“critical” status (within the meaning of Section 432 of the Internal Revenue
Code or Section 305 of ERISA).

 

(l)                                     (i) The operations and properties of the
Consolidated Group comply in all respects with all applicable Environmental Laws
and Environmental Permits except to the

 

48

--------------------------------------------------------------------------------



 

extent that the failure to so comply, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect; (ii) all
past non-compliance with such Environmental Laws and Environmental Permits has
been resolved without any ongoing obligations or costs except to the extent that
such non-compliance, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect; and (iii) no circumstances exist
that would be reasonably expected to (A) form the basis of an Environmental
Action against a member of the Consolidated Group or any of its properties that,
either individually or in the aggregate, would have a Material Adverse Effect or
(B) cause any such property to be subject to any restrictions on ownership,
occupancy, use or transferability under any Environmental Law that, either
individually or in the aggregate, would have a Material Adverse Effect.

 

(m)                             (i) None of the properties currently or formerly
owned or operated by a member of the Consolidated Group is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state or
local list or, to the best knowledge of the Borrower, is adjacent to any such
property other than such properties of a member of the Consolidated Group that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect; (ii) there are no, and never have been any, underground
or aboveground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed of on any property currently owned or operated by any member
of the Consolidated Group or, to the best knowledge of the Borrower, on any
property formerly owned or operated by a member of the Consolidated Group that,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; (iii) there is no asbestos or asbestos-containing
material on any property currently owned or operated by a member of the
Consolidated Group that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect; and (iv) Hazardous
Materials have not been released, discharged or disposed of on any property
currently or formerly owned or operated by a member of the Consolidated Group
or, to the best knowledge of the Borrower, on any adjoining property that,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

(n)                                 No member of the Consolidated Group is
undertaking, and no member of the Consolidated Group has completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any governmental or regulatory authority or the requirements of any
Environmental Law that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by a member of the
Consolidated Group have been disposed of in a manner that, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

49

--------------------------------------------------------------------------------



 

(o)                                 No member of the Consolidated Group is an
“investment company”, or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” (each as defined in the Investment
Company Act of 1940, as amended).

 

(p)                                 The Advances and all related obligations of
the Borrower under this Agreement rank pari passu with all other unsecured
obligations of the Borrower that are not, by their terms, expressly subordinate
to the obligations of the Borrower hereunder.

 

(q)                                 The proceeds of the Advances will be used in
accordance with Section 2.16.

 

(r)                                    No member of the Consolidated Group or
any of their respective officers or directors (a) have violated or is in
violation of, in any material respects, or has engaged in any conduct or
dealings that would be sanctionable under any applicable material anti-money
laundering law or any Sanctions or (b) is an Embargoed Person; provided that if
any member of the Consolidated Group (other than the Borrower) becomes an
Embargoed Person pursuant to clause (b)(iii) of the definition thereof as a
result of a country or territory becoming subject to any applicable Sanctions
program after the Effective Date, such Person shall not be an Embargoed Person
so long as (x) the Borrower is taking reasonable steps to either obtain an
appropriate license for transacting business in such country or territory or to
cause such Person to no longer reside, be organized or chartered or have a place
of business in such country or territory and (y) such Person’s residing, being
organized or chartered or having a place of business in such country or
territory would not be reasonably expected to have a Material Adverse Effect. 
The Consolidated Group have adopted and maintain policies and procedures
designed to ensure compliance and are reasonably expected to continue to ensure
compliance with Sanctions.

 

(s)                                   No member of the Consolidated Group is in
violation, in any material respects, of any applicable law, relating to
anti-corruption (including the FCPA and the United Kingdom Bribery Act of 2010)
(“Anti-Corruption Laws”) or counter-terrorism (including United States Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2011, the USA
PATRIOT ACT, the United Kingdom Terrorism Act of 2000, the United Kingdom
Anti-Terrorism, Crime and Security Act of 2011, the United Kingdom Terrorism
(United Nations Measures) Order of 2006, the United Kingdom Terrorism (United
Nations Measures) Order of 2009 and the United Kingdom Terrorist Asset-Freezing
etc. Act of 2010).  The Consolidated Group have adopted and maintain policies
and procedures designed to ensure compliance and are reasonably expected to
continue to ensure compliance with Anti-Corruption Laws.

 

ARTICLE V

 

COVENANTS

 

SECTION 5.01                                      Affirmative Covenants.  So
long as any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder, the Borrower will:

 

50

--------------------------------------------------------------------------------



 

(a)                                 Compliance with Laws, Etc.  Comply, and
cause each member of the Consolidated Group to comply, with all applicable laws,
rules, regulations and orders (such compliance to include, without limitation,
compliance with ERISA and Environmental Laws), except to the extent that the
failure to so comply, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Payment of Taxes, Etc.  Pay and discharge,
or cause to be paid and discharged, before the same shall become delinquent, all
taxes, assessments and governmental charges levied or imposed upon a member of
the Consolidated Group or upon the income, profits or property of a member of
the Consolidated Group, in each case except to the extent that (i) the amount,
applicability or validity thereof is being contested in good faith and by proper
proceedings or (ii) the failure to pay such taxes, assessments and charges,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

(c)                                  Maintenance of Insurance.  Maintain, and
cause each member of the Consolidated Group to maintain, insurance with
responsible and reputable insurance companies or associations (or pursuant to
self-insurance arrangements) in such amounts and covering such risks as is
usually carried by companies engaged in similar businesses and owning similar
properties in the same general areas in which any member of the Consolidated
Group operates.

 

(d)                                 Preservation of Existence, Etc.  Do, or
cause to be done, all things necessary to preserve and keep in full force and
effect its (i) existence and (ii) rights (charter and statutory) and franchises;
provided, however, that the Borrower may consummate any merger or consolidation
permitted under Section 5.02(b); and provided further that the Borrower shall
not be required to preserve any such right or franchise if the management of the
Borrower shall determine that the preservation thereof is no longer desirable in
the conduct of the business of the Borrower and that the loss thereof is not
disadvantageous in any material respect to the Lenders.

 

(e)                                  Visitation Rights.  At any reasonable time
and from time to time during normal business hours (but not more than once
annually if no Event of Default has occurred and is continuing), upon reasonable
notice to the Borrower, permit the Administrative Agent or any of the Lenders,
or any agents or representatives thereof, to examine and make copies of and
abstracts from the records and books of account, and visit the properties, of
the Consolidated Group, and to discuss the affairs, finances and accounts of the
Consolidated Group with any of the members of the senior treasury staff of the
Borrower.

 

(f)                                   Keeping of Books.  Keep, and cause each of
its Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Consolidated Group, in all material respects, and sufficient to
permit the preparation of financial statements in accordance with GAAP.

 

51

--------------------------------------------------------------------------------



 

(g)                                  Maintenance of Properties, Etc.  Cause all
of its properties that are used or useful in the conduct of its business or the
business of any member of the Consolidated Group to be maintained and kept in
good condition, repair and working order and supplied with all necessary
equipment, and cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of the Borrower may
be necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times, except, in each case, where
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

 

(h)                                 Transactions with Affiliates.  Conduct, and
cause each member of the Consolidated Group to conduct, all material
transactions otherwise permitted under this Agreement with any of their
Affiliates (excluding the members of the Consolidated Group) on terms that are
fair and reasonable and no less favorable to the Borrower or such Subsidiary
than it would obtain in a comparable arm’s-length transaction with a Person not
an Affiliate; provided that the provisions of this Section 5.01(h) shall not
apply to the following:

 

(i)                                     the payment of dividends or other
distributions (whether in cash, securities or other property) with respect to
any Equity Interests in a member of the Consolidated Group, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests in such
Person or any option, warrant or other right to acquire any such Equity
Interests in such Person;

 

(ii)                                  payment of, or other consideration in
respect of, compensation to, the making of loans to and payment of fees and
expenses of and indemnities to officers, directors, employees or consultants of
a member of the Consolidated Group and payment, or other consideration in
respect of, directors’ and officers’ indemnities;

 

(iii)                               transactions pursuant to any agreement to
which a member of the Consolidated Group is a party on the date hereof and set
forth on Schedule 5.01(h);

 

(iv)                              transactions with joint ventures for the
purchase or sale of property or other assets and services entered into in the
ordinary course of business and in a manner consistent with past practices;

 

(v)                                 transactions ancillary to or in connection
with the Transactions;

 

(vi)                              transactions approved by a majority of
Disinterested Directors of the Borrower or of the relevant member of the
Consolidated Group in good faith; or

 

(vii)                           any transaction in respect of which the Borrower
delivers to the Administrative Agent (for delivery to the Lenders) a letter
addressed to the board of directors of the Borrower (or the board of directors
of the relevant member of the Consolidated Group) from an accounting, appraisal
or investment banking firm

 

52

--------------------------------------------------------------------------------



 

that is (a) in the good faith determination of the Borrower qualified to render
such letter and (b) reasonably satisfactory to the Administrative Agent, which
letter states that such transaction is on terms that are no less favorable to
the Borrower or the relevant member of the Consolidated Group, as applicable,
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate.

 

(i)                                     Reporting Requirements.  Furnish to the
Administrative Agent for further distribution to the Lenders:

 

(i)                                     as soon as available and in any event
within 50 days after the end of each of the first three quarters of each fiscal
year of the Borrower, a Consolidated balance sheet of the Consolidated Group as
of the end of such quarter and Consolidated statements of earnings and cash
flows of the Consolidated Group for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified by
the Chief Financial Officer, the Controller or the Treasurer of the Borrower as
having been prepared in accordance with GAAP (subject to the absence of
footnotes and year end audit adjustments);

 

(ii)                                  as soon as available and in any event
within 100 days after the end of each fiscal year of the Borrower, a copy of the
annual audit report for such year for the Consolidated Group, containing a
Consolidated balance sheet of the Consolidated Group as of the end of such
fiscal year and Consolidated statements of earnings and cash flows of the
Consolidated Group for such fiscal year, in each case accompanied by an
unqualified opinion or an opinion reasonably acceptable to the Required Lenders
by Ernst & Young LLP or other independent public accountants of recognized
national standing;

 

(iii)                               simultaneously with each delivery of the
financial statements referred to in subclauses (i) and (ii) of this
Section 5.01(i), a certificate of the Chief Financial Officer, the Controller or
the Treasurer of the Borrower that no Default or Event of Default has occurred
and is continuing (or if such event has occurred and is continuing the actions
being taken by the Borrower to cure such Default or Event of Default),
including, if such covenant is tested at such time, setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.03;

 

(iv)                              as soon as possible and in any event within
five days after any Responsible Officer of the Borrower shall have obtained
actual knowledge of the occurrence of each Default (or, with respect to
Section 6.01(d), any default under the agreement or instrument relating to the
applicable Debt subject to Section 6.01(d)) continuing on the date of such
statement, a statement of the Chief Financial Officer, the Controller or the
Treasurer of the Borrower setting forth details of such Default and the action
that the Borrower has taken and proposes to take with respect thereto;

 

53

--------------------------------------------------------------------------------



 

(v)                                 promptly after the sending or filing
thereof, copies of all reports that the Borrower sends to any of its
securityholders, in their capacity as such, and copies of all reports and
registration statements that members of the Consolidated Group file with the SEC
or any national securities exchange;

 

(vi)                              promptly after a Responsible Officer of the
Borrower obtains knowledge of the commencement thereof, notice of all actions,
suits, investigations, litigations and proceedings before any court,
governmental agency or arbitrator affecting the Consolidated Group of the type
described in Section 4.01(f)(ii); and

 

(vii)                           such other information respecting the
Consolidated Group as any Lender through the Administrative Agent may from time
to time reasonably request.

 

Information required to be delivered pursuant to subsections (i), (ii) and
(v) of Section 5.01(i) above shall be deemed to have been delivered if such
information, or one or more annual or quarterly or other reports or proxy
statements containing such information, shall have been posted and available on
the website of the SEC at http://www.sec.gov (and a confirming electronic
correspondence is delivered or caused to be delivered by the Borrower to the
Administrative Agent providing notice of such availability).  The Borrower
hereby acknowledges that the Administrative Agent and/or the Arranger will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar secure electronic system.

 

(j)                                    Sanctions and FCPA.  The Borrower
(a) shall not use the proceeds of any Advances, and (b) shall ensure and shall
cause each other member of the Consolidated Group to ensure, and, to their
knowledge, their respective officers, employees, directors and agents (in their
capacity as officers, employees, directors or agents, respectively, of the
Borrower or another member of the Consolidated Group), shall ensure, that the
proceeds of any Advances shall not be used by such Persons, in each case of
clause (a) and (b), (i) to fund any activities or business of or with any
Embargoed Person, or in any country or territory, that at the time of such
funding is the target of any Sanctions, (ii) in any other manner that would
result in a violation of any Sanctions by the Agents, Lenders, the Borrower or
any member of the Consolidated Group or (iii) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws.

 

(k)                                 Guaranties.

 

(i)                                     From the date that is 90 days after the
consummation of the Allergan Acquisition, the payment and performance of the
obligations of the Borrower under this Agreement shall be guaranteed by each
direct or indirect existing or future wholly-owned Subsidiary of the Borrower
that guarantees (A) any Borrowed Debt of Allergan or any of its Subsidiaries
(other than the Specified Allergan Debt and other than any intercompany Borrowed
Debt owed to

 

54

--------------------------------------------------------------------------------



 

another member of the Consolidated Group), so long as the aggregate principal
amount of such guaranteed Borrowed Debt issued by any such Person exceeds
$3,000,000,000 or (B) (x) the Borrower’s obligations under the Bridge Credit
Agreement, (y) the Borrower’s obligations under the Existing Public Notes and/or
(z) the Borrower’s obligations under any other Borrowed Debt, that is
outstanding for clauses (x) - (z) in an aggregate committed (with respect to
clause (x) above) and principal (with respect to clauses (y) and (z) above)
amount of at least $2,000,000,000, in each case pursuant to one or more guaranty
agreements in form and substance reasonably acceptable to the Administrative
Agent and the Borrower and governed by the laws of the State of New York, as the
same may be amended, modified or supplemented from time to time (individually a
“Guaranty” and collectively the “Guaranties”; and each such Subsidiary executing
and delivering a Guaranty, a “Guarantor” and collectively the “Guarantors”);
provided that no such Guaranty by a Foreign Subsidiary shall be required under
this Section 5.01(k) to the extent the provision of such Guaranty would (1) give
rise to a material adverse tax consequence to the Borrower or any of its direct
or indirect Subsidiaries or any of its shareholders (including any tax
consequences resulting from the application of Section 956 of the Internal
Revenue Code) or (2) otherwise be prohibited by applicable law (or, with respect
to any temporary restrictions, including limitations imposed under financial
assistance rules or similar local laws, unless and until such temporary
restrictions have been removed) or requires the approval or consent of any
governmental authority or any other Person that is not a member of the
Consolidated Group or that would cause a default or event of default (or similar
events) under the Debt of such Subsidiary; provided, further that (i) the
relevant Guarantor shall use reasonable efforts to overcome any such prohibition
or restriction and (ii) to the extent the provision of any Guaranty would be
limited (though not prohibited) under the laws of any application jurisdiction,
such Guaranty shall only be provided subject to such limitations (in each case
of this clause (i), as determined in good faith by the Borrower in consultation
with the Administrative Agent) (the guarantee requirements above, after giving
effect to all limitations set forth therein, the “Guarantee Requirements”).

 

(ii)                                  In the event any Subsidiary of the
Borrower is required to become a Guarantor hereunder pursuant to the Guarantee
Requirements, within 90 days after the earliest date on which such requirement
becomes applicable (or such longer period reasonably acceptable to the
Administrative Agent), the Borrower shall cause such Subsidiary to execute and
deliver to the Administrative Agent a Guaranty and the Borrower shall also
deliver to the Administrative Agent, or cause such Subsidiary to deliver to the
Administrative Agent, at the Borrower’s cost and expense, such other customary
certificates and opinions of the type delivered on the Effective Date pursuant
to Section 3.01(d), to the extent reasonably required by the Administrative
Agent in connection therewith.

 

(iii)                               A Guarantor, upon delivery of written notice
to the Administrative Agent by a Responsible Officer of the Borrower certifying
that, after giving effect to any substantially concurrent transactions,
including any repayment of Debt, release of a guaranty or any sale or other
disposition, the Guarantee Requirements

 

55

--------------------------------------------------------------------------------



 

no longer apply to such Person, shall be automatically released from its
obligations (including its Guaranty) hereunder without further required action
by any Person.  The Administrative Agent, at the Borrower’s expense, shall
execute and deliver to the Borrower or the applicable Guarantor any documents or
instruments as the Borrower or such Guarantor may reasonably request to evidence
the release of such Guaranty.

 

(l)                                     Accounting Changes.  The Borrower will
not change its fiscal year-end from December 31 of each calendar year; provided
that the Borrower may, upon written notice to the Administrative Agent, change
its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

 

SECTION 5.02                                      Negative Covenants.  So long
as any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder, the Borrower will not:

 

(a)                                 Liens, Etc.  Incur, issue, assume or
guarantee, or permit any Domestic Subsidiary to incur, issue, assume or
guaranty, at any time, any Borrowed Debt secured by a Lien on any Principal
Domestic Property of the Borrower or any Domestic Subsidiary, or any shares of
stock or Borrowed Debt of any Domestic Subsidiary (other than Margin Stock),
without effectively providing that the Advances outstanding at such time
(together with, if the Borrower shall so determine, any other Borrowed Debt of
the Borrower or such Domestic Subsidiary existing at such time or thereafter
created that is not subordinate to the Advances) shall be secured equally and
ratably with (or prior to) such secured Borrowed Debt, so long as such secured
Borrowed Debt shall be so secured, unless, after giving effect thereto, the
aggregate amount of all such secured Borrowed Debt would not exceed 15% of
Consolidated Net Assets as determined at the time of the incurrence of such
Lien; provided, however, that this Section 5.02(a) shall not apply to, and there
shall be excluded from secured Borrowed Debt in any computation under this
Section 5.02(a), Borrowed Debt secured by:

 

(i)                                     Liens on property of, or on any shares
of stock or Borrowed Debt of, any Person existing at the time such Person
becomes a Domestic Subsidiary;

 

(ii)                                  Liens in favor of the Borrower or any
Domestic Subsidiary;

 

(iii)                               Liens on property of the Borrower or any
Domestic Subsidiary in favor of the United States or any State thereof, or any
department, agency or instrumentality or political subdivision of the United
States or any State thereof, or in favor of any other country, or any political
subdivision thereof, to secure partial, progress, advance or other payments
pursuant to any contract or statute;

 

(iv)                              Liens for Taxes not yet delinquent or which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

56

--------------------------------------------------------------------------------



 

(v)                                 Liens on property (including that of
Allergan and its Subsidiaries), shares of stock or Borrowed Debt existing at the
time of acquisition thereof (including acquisition through merger or
consolidation) or to secure the payment of all or any part of the purchase price
or construction or improvement cost thereof or to secure any Debt incurred prior
to, at the time of, or within 180 days after, the acquisition of such property
or shares or Borrowed Debt or the completion of any such construction or
improvement for the purpose of financing all or any part of the purchase price
or construction or improvement cost thereof;

 

(vi)                              Liens existing on the Effective Date;

 

(vii)                           Liens incurred in connection with pollution
control, industrial revenue or similar financing;

 

(viii)                        survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases, licenses, special
assessments, rights of way covenants, conditions, restrictions and declarations
on or with respect to the use of real property, servicing agreements,
development agreements, site plan agreements and other similar encumbrances
incurred in the ordinary course of business and title defects or irregularities
that are of a minor nature and that, in the aggregate, do not interfere in any
material respect with the ordinary conduct of the business of the Borrower or
any Domestic Subsidiary; and

 

(ix)                              any extension, renewal or replacement (or
successive extensions, renewals or replacements), as a whole or in part, of any
Borrowed Debt secured by any Lien referred to in subclauses (i) through (vii) of
this Section 5.02(a); provided, that (i) such extension renewal or replacement
Lien shall be limited to all or a part of the same property, shares of stock or
Debt that secured the Lien extended, renewed or replaced (plus improvements on
such property) and (ii) the Borrowed Debt secured by such Lien at such time is
not increased.

 

(b)                                 Mergers, Etc.  Merge or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (other than Margin Stock) (whether now owned or hereafter acquired) to,
any Person, or permit any member of the Consolidated Group to do so, except
that:

 

(i)                                     any member of (x) the Consolidated Group
other than the Borrower may merge or consolidate with or into, or (y) the
Consolidated Group may dispose of assets to, in each case, any other member of
the Consolidated Group;

 

(ii)                                  the Borrower may merge with any other
Person so long as (A) the Borrower is the surviving entity or (B) the surviving
entity shall assume, by agreement reasonably satisfactory in form and substance
to the Required Lenders, all of the rights and obligations of the Borrower under
this Agreement and the other Loan Documents (it being understood that
notwithstanding the foregoing, the

 

57

--------------------------------------------------------------------------------



 

consummation of the Allergan Acquisition shall not be prohibited by this
Section 5.02(b) or otherwise pursuant hereto);

 

(iii)                               any member of the Consolidated Group (other
than the Borrower) may merge or consolidate with or into another Person, convey,
transfer, lease or otherwise dispose of all or any portion of its assets so long
as (A) the consideration received in respect of such merger, consolidation,
conveyance, transfer, lease or other disposition, if in excess of $500,000,000,
is at least equal to the fair market value of such assets (as determined by the
Borrower in good faith at the time of such transaction) and (B) no Material
Adverse Effect would reasonably be expected to result from such merger,
consolidation, conveyance, transfer, lease or other disposition (as determined
by the Borrower in good faith at the time of such transaction);

 

provided, in the cases of clause (ii) hereof, that no Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom.

 

(c)                                  Change in Nature of Business.  Make any
material change in the nature of the business of the Consolidated Group, taken
as a whole, from that carried out by the Borrower and its Subsidiaries on the
Effective Date and by Allergan and its Subsidiaries on the date of the
consummation of the Allergan Acquisition; it being understood that this
Section 5.02(c) shall not prohibit (i) the Allergan Acquisition or (ii) members
of the Consolidated Group from conducting any business or business activities
incidental or related to such business as carried on as of the Effective Date
(in the case of the Borrower and its Subsidiaries other than Allergan and its
Subsidiaries) or as of the date of the consummation of the Allergan Acquisition
(in the case of Allergan and its Subsidiaries) or any business or activity that
is reasonably similar or complementary thereto or a reasonable extension,
development or expansion thereof or ancillary thereto.

 

SECTION 5.03                                      Financial Covenant.

 

(a)                                 Beginning on the last day of the first
fiscal quarter ending after the Effective Date and on the last day of each
fiscal quarter ending thereafter, the Borrower will not permit, as of the last
day of any such fiscal quarter, the ratio of (x) Consolidated Total Debt at such
time to (y) Consolidated EBITDA of the Borrower (the “Consolidated Leverage
Ratio”) for the four consecutive fiscal quarter period ending as of such date to
exceed 3.75:1.00; provided, that following consummation of the Allergan
Acquisition such maximum Consolidated Leverage Ratio shall be increased to
4.75:1.00 with respect to the last day of the fiscal quarter during which the
Allergan Acquisition shall have been consummated and the last day of each of the
immediately following three consecutive fiscal quarters, stepping down to
4.25:1.00 on the last day of each of the immediately following four consecutive
fiscal quarters and stepping down to 3.75:1.00 on the last day of each fiscal
quarter thereafter; provided, further that at the election of the Borrower,
exercised by written notice delivered by the Borrower to the Administrative
Agent at any time prior to the date that is thirty (30) days following
consummation of any subsequent Material Acquisition by the Borrower or any
Subsidiary such maximum Consolidated Leverage Ratio shall be increased to
4.25:1.00 with respect to the last day of the fiscal

 

58

--------------------------------------------------------------------------------



 

quarter during which such Material Acquisition shall have been consummated and
the last day of each of the immediately following three consecutive fiscal
quarters.

 

(b)                                 (x) Prior to the consummation or abandonment
of the Allergan Acquisition or (y) at any time after the definitive agreement
for any other Material Acquisition shall have been executed (or, in the case of
a Material Acquisition in the form of a tender offer or similar transaction,
after the offer shall have been launched) and prior to the consummation of such
Material Acquisition (or termination of the definitive documentation in respect
thereof), in each case, any Acquisition Debt (and the proceeds of such
Acquisition Debt) shall be excluded from the definition of Consolidated Leverage
Ratio; provided that (x) the definitive documentation relating to such
Acquisition Debt shall contain “special mandatory redemption” or escrow
provisions (or other similar provisions) or otherwise require such indebtedness
to be redeemed or prepaid if the Allergan Acquisition or such other Material
Acquisition is not consummated by a date specified in such definitive
documentation and (y) if the Transaction Agreement or the definitive agreement
(or, in the case of a tender offer or similar transaction, the definitive offer
document) for such other Material Acquisition is terminated in accordance with
its terms prior to the consummation of the Allergan Acquisition or such other
Material Acquisition or the Allergan Acquisition or such other Material
Acquisition is otherwise not consummated by the date specified in the definitive
documentation relating to such Acquisition Debt, such Acquisition Debt is so
redeemed or prepaid by the date that it is required to be redeemed or prepaid in
such circumstances pursuant to the terms of such Acquisition Debt.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01                                      Events of Default.  If any of
the following events (“Events of Default”) shall occur and be continuing:

 

(a)                                 The Borrower shall fail (i) to pay any
principal of any Advance when the same becomes due and payable or (ii) to pay
any interest on any Advance or make any payment of fees or other amounts payable
under this Agreement within five Business Days after the same becomes due and
payable; or

 

(b)                                 Any representation or warranty made by the
Borrower herein or in any other Loan Document or by or on behalf of the Borrower
in connection with this Agreement or in any certificate or other document
furnished pursuant to or in connection with this Agreement, if any, in each case
shall prove to have been incorrect in any material respect when made or deemed
made; or

 

(c)                                  (i) The Borrower shall fail to perform or
observe any term, covenant or agreement contained in Section 5.01(d)(i),
5.01(i)(iv), 5.01(k), 5.02(a), 5.02(b), 5.02(c) or 5.03 or (ii) the Borrower
shall fail to perform or observe any other term, covenant or agreement contained
in this Agreement, if any, in each case on its part to be performed or

 

59

--------------------------------------------------------------------------------



 

observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Borrower by the Administrative
Agent; or

 

(d)                                 The Borrower or any Significant Subsidiary
shall fail to pay any principal of or premium or interest on any Debt that is
outstanding in a principal amount, or, in the case of any Hedge Agreement,
having an Agreement Value, of at least $200,000,000 (or, after the date of the
consummation of the Allergan Acquisition, $500,000,000) in the aggregate (but
excluding Debt outstanding hereunder) of the Borrower or such Significant
Subsidiary, when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or the Borrower shall default
in its obligations under any agreement or instrument relating to any such Debt,
which default shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such default is to
accelerate, or to permit the acceleration of, the maturity of such Debt;
provided that, such failure above shall not have been remedied and is not waived
by the holders of such Debt prior to the termination of the Commitments
hereunder and the acceleration of the Advances or the exercise of other remedies
pursuant to this Section 6.01; or

 

(e)                                  The Borrower or any Significant Subsidiary
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Borrower or any Significant Subsidiary seeking to adjudicate
it as bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any Debtor Relief Law, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), such proceeding
shall remain undismissed or unstayed for a period of 60 days; or

 

(f)                                   Any one or more judgments or orders for
the payment of money in excess of $200,000,000 (or, after the date of the
consummation of the Allergan Acquisition, $500,000,000) shall be rendered
against a member of the Consolidated Group and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) within 60 days after the entry, issue, or levy thereof, such
judgment or order has not been paid or discharged or stayed pending appeal, or,
after the expiration of any such stay, such judgment or order has not been paid
or discharged; provided, however, that, for purposes of determining whether an
Event of Default has occurred under this Section 6.01(f), the amount of any such
judgment or order shall be reduced to the extent that (A) such judgment or order
is covered by a valid and binding policy of insurance between the defendant and
the insurer covering payment thereof and (B) such insurer, which shall be rated
at least “A” by A.M. Best Company, has been notified of, and has not disputed
the claim made for payment of, such judgment or order; or

 

(g)                                  (i) Any Person or two or more Persons
acting in concert shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the SEC under the Securities

 

60

--------------------------------------------------------------------------------



 

Exchange Act of 1934, as amended), directly or indirectly, of Voting Stock of
the Borrower (or other securities convertible into or exchangeable for such
Voting Stock) representing 50% or more of the combined voting power of all
Voting Stock of the Borrower (on a fully diluted basis); or (ii) a majority of
the members of the board of directors of the Borrower shall cease to be
Continuing Directors; or

 

(h)                                 One or more of the following shall have
occurred or is reasonably expected to occur, which in each case would reasonably
be expected to result in a Material Adverse Effect: (i) any ERISA Event;
(ii) the partial or complete withdrawal of the Borrower or any ERISA Affiliate
from a Multiemployer Plan; or (iii) the “endangered” or “critical” status or
termination of a Multiemployer Plan;

 

(i)                                     (1) All or a material portion of this
Agreement shall cease to be valid and enforceable against the Borrower as found
in a final, nonappealable judgment by a court of competent jurisdiction (except
to the extent it is terminated in accordance with its terms and except to the
extent such claim is made by an Agent or a Lender), unless the Borrower promptly
reaffirms in writing its obligations hereunder or (2) the Borrower shall so
assert in writing; or

 

(j)                                    (1) All or a material portion of the
Guaranties, at any time after the execution and delivery thereof and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the obligations of the Borrower under this Agreement (other than
contingent obligations that survive the termination of this Agreement), cease to
be in full force and effect, unless the applicable Guarantor promptly re-affirms
in writing its obligations under the Guaranties; or (2) the Borrower or any
Guarantor contests in writing the validity or enforceability of any Guaranty;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an Event of Default under Section 6.01(e), (A) the Commitment of each
Lender shall automatically be terminated and (B) the Advances, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

 

ARTICLE VII

 

THE AGENTS

 

SECTION 7.01                                      Authorization and Action. 
Each Lender hereby irrevocably appoints JPMorgan Chase Bank, N.A. (or an
Affiliate thereof designated by it) to act on its behalf

 

61

--------------------------------------------------------------------------------



 

as the Administrative Agent hereunder and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.  The provisions of this Article VII
(other than (x) Section 7.10, to the extent set forth therein, (y) the third
sentence of Section 7.04 and (z) Section 7.06) are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrower shall not have rights as
a third party beneficiary of any of such provisions (other than the third
sentence of Section 7.04).

 

SECTION 7.02                                      Administrative Agent
Individually.  The Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity as a Lender.  Such Person and its
Affiliates may accept deposits from, own securities of, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any member of the Consolidated Group or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

 

SECTION 7.03                                      Duties of Administrative
Agent; Exculpatory Provisions.

 

(a)                                 The Administrative Agent’s duties hereunder
and under the other Loan Documents are solely ministerial and administrative in
nature, and the Administrative Agent shall not have any duties or obligations
except those expressly set forth herein or in any other Loan Document. Without
limiting the generality of the foregoing, the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers but shall be required to act or refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the written direction of
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in any other Loan Document); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 8.01 or
Section 6.01) or (ii) in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default or Event of Default unless and until the Borrower or any Lender
shall have given notice to the Administrative Agent describing such Default or
Event of Default.

 

(c)                                  Neither the Administrative Agent nor any
other Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty, representation or

 

62

--------------------------------------------------------------------------------



 

other information made or supplied in or in connection with this Agreement, any
other Loan Document or any information memorandum delivered in connection with
the syndication of this Agreement, (ii) the contents of any certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith or the adequacy, accuracy and/or completeness of the information
contained therein, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than (but subject to the foregoing clause
(ii)) to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

(d)                                 Nothing in this Agreement or any other Loan
Document shall require the Administrative Agent or any of its Related Parties to
carry out any “know your customer” or other checks in relation to any person on
behalf of any Lender, and each Lender confirms to the Administrative Agent that
it is solely responsible for any such checks it is required to carry out and
that it may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Related Parties.

 

SECTION 7.04                                      Reliance by Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the Effective Date or the making of
any Advance that by its terms must be fulfilled to the satisfaction of a Lender,
each Lender shall be deemed to have consented to, approved or accepted such
condition unless (i) an officer of the Administrative Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender prior to the occurrence of the Effective Date or the making of such
Advance, as applicable, and (ii) in the case of a condition to the making of an
Advance, such Lender shall not have made available to the Administrative Agent
such Lender’s ratable portion of such Borrowing.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

SECTION 7.05                                      Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder by or through any one or more sub agents appointed
by the Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Each such sub agent and the Related
Parties of the Administrative Agent and each such sub agent shall be entitled to
the benefits of all provisions of this Article VII and Section 8.04 (as though
such sub-agents were the “Administrative Agent” under this Agreement) as if set
forth in full herein with respect thereto.

 

63

--------------------------------------------------------------------------------



 

SECTION 7.06                                      Resignation of Administrative
Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right (with
the consent of the Borrower, provided that no consent of the Borrower shall be
required if an Event of Default pursuant to Section 6.01(a) or (e) has occurred
and is continuing), to appoint a successor, which shall be a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders (and with the consent of the Borrower,
provided that no consent of the Borrower shall be required if an Event of
Default has occurred and is continuing), appoint a successor Administrative
Agent meeting the qualifications set forth above.  Whether or not a successor
has been appointed, such resignation shall become effective in accordance with
such notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
such Person shall automatically and without the taking of any action by any
Person, be removed as Administrative Agent on the date that is 30 days following
the date such Person became a Defaulting Lender (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”).  In connection
therewith, the Required Lenders, in consultation with the Borrower, shall
appoint a successor.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment on or prior to the
Removal Effective Date, then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article VII
and Section 8.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

64

--------------------------------------------------------------------------------



 

SECTION 7.07                                      Non-Reliance on Administrative
Agent and Other Lenders.  Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

SECTION 7.08                                      Indemnification.  The Lenders
agree to indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower), ratably according to the respective principal amounts of the Advances
made by each of them (or, if no Advances are at the time outstanding, ratably
according to the respective amounts of their Commitments), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement, in
each case, acting in the capacity of Administrative Agent; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful
misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the
Administrative Agent is not promptly reimbursed for such expenses by the
Borrower.

 

SECTION 7.09                                      Other Agents. None of the
Lenders identified on the facing page or signature pages of this Agreement as a
“syndication agent”, “arranger” or “bookrunner” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.  Without limiting the foregoing, none
of the Lenders so identified shall have or be deemed to have any fiduciary
relationship with any Lender.  Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.

 

SECTION 7.10                                      ERISA.  (a) Each Lender
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that at least one of the following is and will
be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of the Plan Asset Regulations) of one or more Benefit Plans
with respect to such Lender’s

 

65

--------------------------------------------------------------------------------



 

entrance into, participation in, administration of and performance of the
Advances, or the Commitments, or this Agreement,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Advances, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the
Advances, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Advances, the Commitments and this
Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless either (1) sub-clause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(2) a Lender has provided another representation, warranty and covenant in
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that the Administrative Agent is
not a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

 

66

--------------------------------------------------------------------------------



 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01                                      Amendments, Etc.Subject to
Sections 2.05(d) and 2.08(f), no amendment or waiver of any provision of this
Agreement, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Required Lenders and the Borrower and acknowledged by the Administrative Agent,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver or consent shall, unless in writing, do any of the following:

 

(i)                                     waive any of the conditions specified in
Sections 3.01 or 3.03 unless signed by each Lender directly and adversely
affected thereby;

 

(ii)                                  increase or extend the Commitments of a
Lender or subject a Lender to any additional obligations, unless signed by such
Lender;

 

(iii)                               reduce the principal of, or stated rate of
interest on, the Advances, the stated rate at which any fees hereunder are
calculated or any other amounts payable hereunder, unless signed by each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default
Interest” or to waive any obligation of the Borrower to pay Default Interest;

 

(iv)                              postpone any date fixed for any payment of
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder, unless signed by each Lender directly and adversely affected thereby;

 

(v)                                 change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Advances, or the number of
Lenders, that, in each case, shall be required for the Lenders or any of them to
take any action hereunder, unless signed by all Lenders;

 

(vi)                              change Section 2.06, Section 2.13(a) or
Section 2.15, in each case in a manner that would affect the ratable sharing of
payments required thereby without the written consent of each Lender directly
and adversely affected thereby; or

 

(vii)                           amend this Section 8.01 or the definition of
“Required Lenders”, unless signed by all Lenders;

 

and provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement.  Notwithstanding the foregoing, the
Administrative Agent and the Borrower may amend any Loan Document to correct any
errors, mistakes, omissions, defects or inconsistencies, or to effect
administrative changes that are not adverse to any Lender, and such amendment
shall become effective without any further

 

67

--------------------------------------------------------------------------------



 

consent of any other party to such Loan Document other than the Administrative
Agent and the Borrower.

 

SECTION 8.02                                      Notices, Etc.  (a)  All
notices and other communications provided for hereunder shall be in writing
(including telecopier) and mailed, telecopied or delivered, if to the Borrower
or the Administrative Agent, to the address, telecopier number or if applicable,
electronic mail address, specified for such Person on Schedule II; or, as to the
Borrower or the Administrative Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Administrative Agent.  All such notices
and communications shall, when mailed or telecopied, be effective three Business
Days after being deposited in the mails, postage prepaid, or upon confirmation
of receipt (except that if electronic confirmation of receipt is received at a
time that the recipient is not open for business, the applicable notice or
communication shall be effective at the opening of business on the next business
day of the recipient), respectively, except that notices and communications to
the Administrative Agent pursuant to Article II, III or VII shall not be
effective until received by the Administrative Agent.  Delivery by telecopier or
other electronic communication of an executed counterpart of any amendment or
waiver of any provision of this Agreement or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof.

 

(b)                                 Electronic Communications. Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Borrower agrees that the Administrative
Agent may, but shall not be obligated to, make any notice and other
communications available to the Lenders by posting the notices and other
communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

 

68

--------------------------------------------------------------------------------



 

(d)                                 THE APPROVED ELECTRONIC PLATFORM IS PROVIDED
“AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE APPROVED ELECTRONIC PLATFORM.  In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(e)                                  Each Lender agrees that notice to it (as
provided in the next sentence) (a “Notice”) specifying that any communication
has been posted to the Approved Electronic Platform shall constitute effective
delivery of such information, documents or other materials to such Lender for
purposes of this Agreement. Each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each
“public-side” Lender (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower and its Subsidiaries or any
of their respective securities) (each a “Public Lender”) agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Approved Electronic Platform in order to enable such
Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable law, including United States federal and
state securities laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Approved
Electronic Platform and that may contain material non-public information with
respect to the Borrower or its securities for purposes of United States federal
or state securities laws.

 

(f)                                   If any notice required under this
Agreement is permitted to be made, and is made, by telephone, actions taken or
omitted to be taken in reliance thereon by the Administrative Agent or any
Lender shall be binding upon the Borrower notwithstanding any inconsistency
between the notice provided by telephone and any subsequent writing in
confirmation thereof provided to the Administrative Agent or such Lender;
provided that any such action taken or omitted to be taken by the Administrative
Agent or such Lender shall have been in good faith and in accordance with the
terms of this Agreement.

 

69

--------------------------------------------------------------------------------



 

(g)                                  With respect to notices and other
communications hereunder from the Borrower to any Lender, the Borrower shall
provide such notices and other communications to the Administrative Agent, and
the Administrative Agent shall promptly deliver such notices and other
communications to any such Lender in accordance with subsection (b) above or
otherwise.

 

(h)                                 Each of the Lenders and the Borrower agrees
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store notices or other communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally applicable document retention procedures and policies.

 

SECTION 8.03                                      No Waiver; Remedies.  No
failure on the part of any Lender or the Administrative Agent to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
applicable law.

 

SECTION 8.04                                      Costs and Expenses.  (a)  The
Borrower agrees to pay, upon demand, all reasonable and documented out-of-pocket
costs and expenses of each Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of this Agreement and the
other documents to be delivered hereunder, including, (i) all due diligence,
syndication (including printing and distribution), duplication and messenger
costs and (ii) the reasonable and documented fees and expenses of a single
primary counsel (and a local counsel in each relevant jurisdiction) for the
Administrative Agent and the Lenders with respect thereto and with respect to
advising the Agents as to their respective rights and responsibilities under
this Agreement.  The Borrower further agrees to pay, upon demand, all reasonable
and documented out-of-pocket costs and expenses of the Agents and the Lenders,
if any, in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement and the other documents to be
delivered hereunder, including, but limited, in the case of fees and expenses of
counsel to reasonable and documented fees and expenses of a single primary
counsel and an additional single local counsel in any local jurisdictions for
the Agents and the Lenders and, in the case of an actual or perceived conflict
of interest where the Administrative Agent notifies the Borrower of the
existence of such conflict, one additional counsel, in connection with the
enforcement of rights under this Agreement.

 

(b)                                 The Borrower agrees to indemnify and hold
harmless each Agent and each Lender and each of their Related Parties (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
penalties, liabilities and expenses (provided, that, the Borrower’s obligations
to the Indemnified Parties in respect of fees and expenses of counsel shall be
limited to the reasonable fees and expenses of one counsel for all Indemnified
Parties, taken together (and, if reasonably necessary, one local counsel in any
relevant jurisdiction) and, solely in the case of an actual or potential
conflict of interest, of one additional counsel for all Indemnified Parties,
taken together (and, if reasonably necessary, one local counsel in any relevant
jurisdiction)) (all such claims, damages, losses, penalties, liabilities and
reasonable expenses being, collectively, the “Losses”) that may be incurred by
or asserted or awarded against any Indemnified Party, in each case arising out
of or in connection with or by reason of, or in connection with the preparation
for a defense of, any investigation, litigation or proceeding arising out of,
related to or in connection with (i) this Agreement, any of the transactions
contemplated

 

70

--------------------------------------------------------------------------------



 

hereby or the actual or proposed use of the proceeds of the Advances or (ii) the
actual or alleged presence of Hazardous Materials on any property of the
Consolidated Group or any Environmental Action relating in any way to the
Consolidated Group, in each case whether or not such investigation, litigation
or proceeding is brought by the Borrower, its directors, shareholders or
creditors or an Indemnified Party or any other Person or whether any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated, except to the extent Losses (A) are found
in a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnified Party or any of its Affiliates (including any breach of its
obligations under this Agreement), (B) result from any dispute between an
Indemnified Party and one or more other Indemnified Parties (other than against
an Agent acting in such a role)  or (C) result from the claims of one or more
Lenders solely against one or more other Lenders (and not claims by one or more
Lenders against any Agent acting in its capacity as such except, in the case of
Losses incurred by any Agent or any Lender as a result of such claims, to the
extent such Losses are found in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence, bad faith or willful misconduct (including any breach of its
obligations under this Agreement)) not attributable to any actions of a member
of the Consolidated Group and for which the members of the Consolidated Group
otherwise have no liability.  The Borrower further agrees that no Indemnified
Party shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to the Borrower, its Subsidiaries or any of their shareholders or
creditors for or in connection with this Agreement or any of the transactions
contemplated hereby or the actual or proposed use of the proceeds of the
Advances, except to the extent such liability is found in a final nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence, bad faith or willful misconduct (including
any breach of its obligations under this Agreement).  In no event, however,
shall any Indemnified Party be liable on any theory of liability for any
special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings). 
Notwithstanding the foregoing, this Section 8.04(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

 

(c)                                  If any payment of principal of, or
Conversion of, any Eurocurrency Rate Advance is made by the Borrower to or for
the account of a Lender other than on the last day of the Interest Period for
such Advance, as a result of (i) a payment or Conversion pursuant to
Section 2.06, 2.08(e), 2.10 or 2.12, (ii) acceleration of the maturity of the
Advances pursuant to Section 6.01, (iii) a payment by an Eligible Assignee to
any Lender other than on the last day of the Interest Period for such Advance
upon an assignment of the rights and obligations of such Lender under this
Agreement pursuant to Section 8.07 as a result of a demand by the Borrower
pursuant to Section 8.07(a) or (iv) for any other reason, the Borrower shall,
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender any
amounts required to compensate such Lender for any additional reasonable losses,
costs or expenses that it may reasonably incur as a result of such payment or
Conversion or as a result of any inability to Convert or exchange in the case of
Section 2.08 or 2.12, including, without limitation, any reasonable loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.

 

71

--------------------------------------------------------------------------------



 

(d)                                 Without prejudice to the survival of any
other agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in Sections 2.11, 2.14 and 8.04 shall survive the payment in
full of principal, interest and all other amounts payable hereunder.

 

SECTION 8.05                                      Right of Setoff.  Upon (a) the
occurrence and during the continuance of any Event of Default and (b) the making
of the request or the granting of the consent specified by Section 6.01 to
authorize the Administrative Agent to declare the Advances due and payable
pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender or such Affiliate
to or for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement,
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  Each Lender agrees promptly to
notify the Borrower after any such setoff and application is made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights of each Lender and its
Affiliates under this Section 8.05 are in addition to other rights and remedies
(including, without limitation, other rights of setoff) that such Lender and its
Affiliates may have.

 

SECTION 8.06                                      Binding Effect.  This
Agreement shall become effective upon the satisfaction (or waiver in accordance
with Section 8.01) of the conditions set forth in Section 3.01 and, thereafter,
shall be binding upon and inure to the benefit of, and be enforceable by, the
Borrower, the Administrative Agent and each Lender and their respective
successors and permitted assigns, except that the Borrower shall have no right
to assign its rights hereunder or any interest herein without the prior written
consent of each Lender, and any purported assignment without such consent shall
be null and void. No Lender shall have the right to assign all or a portion of
its rights and obligations under this Agreement in violation of Section 8.07.

 

SECTION 8.07                                      Assignments and
Participations.  (a)  (1) Each Lender shall not assign all or any portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment and the Advances owing to it) except that each
Lender may, with the consent of the Borrower and the Administrative Agent, which
consents shall not be unreasonably withheld or delayed and, in the case of the
Borrower, (A) shall not be required while an Event of Default has occurred and
is continuing and (B) shall be deemed given if the Borrower shall not have
objected within 10 Business Days following its receipt of notice of such
assignment and (2) within five days after demand by the Borrower (with a copy of
such demand to the Administrative Agent) to (i) any Defaulting Lender, (ii) any
Lender that has made a demand for payment pursuant to Section 2.11 or 2.14,
(iii) any Lender that has asserted pursuant to Section 2.08(b) or 2.12 that it
is impracticable or unlawful for such Lender to make Eurocurrency Rate Advances
or (iv) any Lender that fails to consent to an amendment or waiver hereunder for
which consent of all Lenders (or all affected Lenders or all adversely affected
Lenders) is required and, with respect to any amendment or waiver requiring the
consent of all Lenders, as to which the Required Lenders shall have given their
consent, such Lender shall, in each case of clauses (1) and (2) above, assign to
one or more Persons (other than natural persons)

 

72

--------------------------------------------------------------------------------



 

all or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment and the Advances owing to
it); provided, however, that:

 

(A)                               such consent shall not be required in the case
of an assignment to any other Lender, an Affiliate of any Lender or an Approved
Fund; provided that notice thereof shall have been given to the Borrower and the
Administrative Agent;

 

(B)                               each such assignment shall be of a constant,
and not a varying, percentage of all rights and obligations under this
Agreement;

 

(C)                               except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender or an assignment
of all of a Lender’s rights and obligations under this Agreement, the amount of
the Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $25,000,000 or an
integral multiple of $5,000,000 in excess thereof;

 

(D)                               each such assignment shall be to an Eligible
Assignee;

 

(E)                                each such assignment made as a result of a
demand by the Borrower pursuant to this Section 8.07(a)(2) shall be either an
assignment of all of the rights and obligations of the assigning Lender under
this Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that, in the
aggregate, cover all of the rights and obligations of the assigning Lender under
this Agreement;

 

(F)                                 no Lender shall be obligated to make any
such assignment as a result of a demand by the Borrower pursuant to this
Section 8.07(a)(2), (1) unless and until such Lender shall have received one or
more payments in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Advances owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount, and from the
Borrower or one or more Eligible Assignees in an aggregate amount equal to all
other amounts accrued to such Lender under this Agreement (including, without
limitation, any amounts owing under Sections 2.11, 2.14 or 8.04(c)) and
(2) unless and until the Borrower shall have paid (or caused to be paid) to the
Administrative Agent a processing and recordation fee of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire; and

 

(G)                               the parties to each such assignment (other
than, except in the case of a demand by the Borrower pursuant to this
Section 8.07(a)(2), the Borrower) shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance and, if such assignment does not occur as a result of
a demand by the Borrower pursuant to this Section 8.07(a) (in which case the
Borrower shall pay the fee required by subclause (F)(3) of this
Section 8.07(a)(2)), a processing and recordation fee of $3,500; provided,
however, that the Administrative Agent may, in its

 

73

--------------------------------------------------------------------------------



 

sole discretion, elect to waive such processing and recordation fee in the case
of any assignment and provided further that in the event that, in connection
with a demand by the Borrower pursuant to this Section 8.07(a), the assignor
shall not execute and deliver the relevant Assignment and Acceptance within one
Business Day of the Borrower’s request, such assignor shall be deemed to have
executed and delivered such Assignment and Acceptance.  The assignee, if it is
not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement,
except that such assigning Lender shall continue to be entitled to the benefit
of Section 8.04(a) and (b) with respect to matters arising out of the prior
involvement of such assigning Lender as a Lender hereunder (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

 

(b)                                 By executing and delivering an Assignment
and Acceptance, the Lender assignor thereunder and the assignee thereunder
confirm to and agree with each other and the other parties hereto as follows:

 

(i)                                     other than as provided in such
Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto;

 

(ii)                                  such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under this Agreement or any other instrument
or document furnished pursuant hereto;

 

(iii)                               such assignee confirms that it has received
a copy of this Agreement, together with copies of the financial statements
referred to in Section 4.01(e) and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance;

 

(iv)                              such assignee will, independently and without
reliance upon any Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement;

 

74

--------------------------------------------------------------------------------



 

(v)                                 such assignee confirms that it is an
Eligible Assignee;

 

(vi)                              such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and

 

(vii)                           such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.

 

(c)                                  Upon its receipt of an Assignment and
Acceptance executed by an assigning Lender and an assignee representing that it
is an Eligible Assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit B
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower.

 

(d)                                 The Administrative Agent, acting solely for
this purpose as the agent of the Borrower, shall maintain at its address
referred to in Section 8.02(a) a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount (and
stated interest) of the Advances owing to, each Lender from time to time (the
“Register”).  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrower, the Agents and the
Lenders shall treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

(e)                                  Each Lender may sell participations to one
or more banks or other entities (other than the Borrower or any of its
Affiliates or any natural person) in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Advances owing to it) without the consent of
the Administrative Agent or the Borrower; provided, however, that:

 

(i)                                     such Lender’s obligations under this
Agreement (including, without limitation, its Commitment) shall remain
unchanged;

 

(ii)                                  such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;

 

(iii)                               such Lender shall remain the Lender of any
such Advance for all purposes of this Agreement;

 

(iv)                              the Borrower, the Agents and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement; and

 

75

--------------------------------------------------------------------------------



 

(v)                                 no participant under any such participation
shall have any right to approve any amendment or waiver of any provision of this
Agreement, or any consent to any departure by the Borrower herefrom or
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or stated rate of interest on, the Advances or the
stated rate at which any fees or any other amounts payable hereunder are
calculated (other than any amendment to the definition of “Default Interest” or
to waive any obligation of the Borrower to pay Default Interest), in each case
to the extent subject to such participation, or postpone any date fixed for any
payment of principal of, or interest on, the Advances or any fees or any other
amounts payable hereunder, in each case to the extent subject to such
participation.

 

Each Lender shall promptly notify the Borrower after any sale of a participation
by such Lender pursuant to this Section 8.07(e); provided that the failure of
such Lender to give notice to the Borrower as provided herein shall not affect
the validity of such participation or impose any obligations on such Lender or
the applicable participant.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(f)                                   Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 8.07, disclose to the assignee or participant or proposed assignee
or participant, any information relating to the Borrower furnished to such
Lender by or on behalf of the Borrower; provided that, prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Information received by it
from such Lender as more fully set forth in Section 8.08.

 

(g)                                  Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation and the Advances owing to it) to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations in
favor of any Federal Reserve Bank in accordance with Regulation A of the Board
of Governors of the Federal Reserve System or any central bank having
jurisdiction over such Lender.

 

76

--------------------------------------------------------------------------------



 

SECTION 8.08                                      Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided that the Administrative Agent or such Lender, as applicable, agrees
that it will, to the extent practicable and other than with respect to any audit
or examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, notify the Borrower
promptly thereof, unless such notification is prohibited by law, rule or
regulation), (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or any action or proceeding relating to this Agreement
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this
Section 8.08, to (i) any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (iii) any rating agency,
or (iv) the CUSIP Service Bureau or any similar organization, (g) with the
consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 8.08 or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower.  In addition, the Agents may disclose the existence and terms of this
Agreement and the identity of the parties hereto (including titles) to market
data collectors and service providers to the Agents in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

 

For purposes of this Section 8.08, “Information” means this Agreement and the
other Loan Documents and all information received from the Consolidated Group or
the Allergan Group relating to the Consolidated Group or the Allergan Group or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a non-confidential basis
prior to disclosure by the Consolidated Group.

 

SECTION 8.09                                      Governing Law. This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York.

 

SECTION 8.10                                      Execution in Counterparts. 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature
page to this Agreement by telecopier, facsimile or in a .pdf or similar file
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

77

--------------------------------------------------------------------------------



 

SECTION 8.11                                      Jurisdiction, Etc.  (a)  Each
of the parties hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any New York State court
sitting in New York County or any federal court of the United States of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in any such New York
State court or, to the extent permitted by law, in any such federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

(b)                                 Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any New York State or federal court.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(c)                                  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 8.02.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

SECTION 8.12                                      Patriot Act Notice.  Each
Lender and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Borrower and any Guarantor, which information includes the name and address of
the Borrower and such Guarantor, as applicable, and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower or such Guarantor in accordance with the Patriot Act.  The Borrower
shall provide, to the extent commercially reasonable, such information and take
such actions as are reasonably requested by the Administrative Agent or any
Lenders in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the Patriot Act.

 

SECTION 8.13                                      No Advisory or Fiduciary
Responsibility.  In its capacity as an Agent or a Lender, (a) no Agent or Lender
has any responsibility except as set forth herein and (b) no Agent or Lender
shall be subject to any fiduciary duties or other implied duties (to the extent
permitted by law to be waived).  The Borrower agrees that it will not take any
position or bring any claim against any Agent or any Lender that is contrary to
the preceding sentence.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification
hereof), the Borrower acknowledges and agrees that: (i) the arranging and other
services regarding this Agreement provided by the Agents and the Lenders are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Agents and the Lenders, on the other hand; (ii) each Agent
and each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor or agent for the Borrower or any of its
Affiliates, or any other Person; and (iii) the

 

78

--------------------------------------------------------------------------------



 

Agents, the Lenders and each of their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Agent or Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates.

 

SECTION 8.14                                      Waiver of Jury Trial.  Each of
the Borrower, the Administrative Agent and the Lenders hereby irrevocably waives
all right to trial by jury in any action, proceeding or counterclaim (whether
based on contract, tort or otherwise) arising out of or relating to this
Agreement or the actions of the Administrative Agent, any Lender or the Borrower
in the negotiation, administration, performance or enforcement thereof.

 

SECTION 8.15                                      Conversion of Currencies.  If,
for the purpose of obtaining judgment in any court, it is necessary to convert a
sum owing hereunder in one currency into another currency, each party hereto
agrees, to the fullest extent that it may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

 

The obligations of the Borrower in respect of any sum due to any party hereto or
any holder of the obligations owing hereunder (the “Applicable Creditor”) shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the currency in which such sum is stated to be due hereunder (the “Agreement
Currency”), be discharged only to the extent that, on the Business Day following
receipt by the Applicable Creditor of any sum adjudged to be so due in the
Judgment Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Creditor against such loss.  The
obligations of the Borrower contained in this Section 8.15 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

 

SECTION 8.16                                      Acknowledgment and Consent to
Bail In of EEA Financial Institutions.  Notwithstanding anything to the contrary
in this Agreement or in any other agreement, arrangement or understanding among
the parties hereto, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under this Agreement, to the extent such liability
is unsecured, may be subject the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

79

--------------------------------------------------------------------------------



 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institutions, its parent entity, or a bridge institution that may be issued to
it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

SECTION 8.17                                      Nonreliance.  Each of the
Lenders hereby represents that it is not relying on or looking to any Margin
Stock as collateral in the extension or maintenance of the credit provided for
herein.

 

SECTION 8.18                                      Release of Guaranties.  The
Lenders irrevocably authorize and direct the release of any Guarantor from its
obligations under its Guaranty automatically as set forth in Section 5.01(k) and
authorize and direct the Administrative Agent to, at the Borrower’s expense,
execute and deliver to the applicable Guarantor such documents or instruments as
the Borrower or such Guarantor may reasonably request to evidence the release of
such Guaranty.

 

[SIGNATURE PAGES FOLLOW]

 

80

--------------------------------------------------------------------------------